Exhibit 10.4

PREPARED BY AND UPON

 

THE MATURITY DATE OF THE

RECORDATION RETURN TO:

 

NOTE IS NOT LATER THAN

 

 

DECEMBER 1, 2016.

 

Alston & Bird LLP
90 Park Avenue
New York, New York  10016
Attention:  Joseph P. Forte, Esq.

Loan No. 10032921

BEHRINGER HARVARD 945 EAST PACES FERRY ROAD, LLC, as grantor

(Borrower)

to

KEYBANK NATIONAL ASSOCIATION, as mortgagee

(Lender)

FEE AND LEASEHOLD DEED TO
SECURE DEBT AND SECURITY AGREEMENT

 

Dated: As of

 

November 30, 2006

 

Location:

 

945 East Paces Ferry Road

 

 

 

Atlanta, Georgia

 

 

 

 

 

County:

 

Fulton County

 

NOTE TO CLERK:  INTANGIBLE RECORDING TAX IS DUE IN THE AMOUNT OF $25,000.00. 
THE MATURITY DATE OF THE PROMISSORY NOTE IS BEYOND THREE (3) YEARS — LONG TERM
NOTE, AND THE PRINCIPAL SUM OF THE NOTE IS $82,000,000.00.


--------------------------------------------------------------------------------


FEE AND LEASEHOLD DEED TO SECURE DEBT AND 
SECURITY AGREEMENT

THIS FEE AND LEASEHOLD DEED TO SECURE DEBT AND SECURITY AGREEMENT (this
“Security Instrument”) is made as of this 30th day of November, 2006, by
BEHRINGER HARVARD 945 EAST PACES FERRY ROAD, LLC, a Delaware limited liability
company, having its principal place of business c/o Behringer Harvard Funds,
15601 Dallas Parkway, Suite 600, Addison, Texas 75001, as grantor (“Borrower”)
for the benefit of KEYBANK NATIONAL ASSOCIATION, a national association, having
its principal place of business at 911 Main Street, Suite 1500, Kansas City,
Missouri 64105, as mortgagee (together with its successors and/or assignors
“Lender”).

W I T N E S S E T H:

WHEREAS, this Security Instrument is given to secure a loan (the “Loan”) in the
original principal sum of EIGHTY-TWO MILLION and No/100 DOLLARS ($82,000,000.00)
advanced pursuant to that certain Loan Agreement, dated as of the date hereof,
between Borrower and Lender (as the same may hereafter be amended, restated,
replaced, supplemented, renewed, extended or otherwise modified from time to
time, the “Loan Agreement”) and evidenced by that certain Promissory Note, dated
the date hereof, in the face amount of $82,000,000.00 with a maturity date of
December 1, 2016, made by Borrower in favor of Lender (as the same may hereafter
be amended, restated, replaced, supplemented, renewed, extended or otherwise
modified from time to time, the “Note”);

WHEREAS, Borrower desires to secure the payment of the Debt (as defined in the
Loan Agreement) and the performance of all of its obligations under the Note,
the Loan Agreement and the other Loan Documents (as herein defined); and

WHEREAS, this Security Instrument is given pursuant to the Loan Agreement, and
payment, fulfillment, and performance by Borrower of its obligations thereunder
and under the other Loan Documents are secured hereby, and each and every term
and provision of the Loan Agreement, the Note, and that certain Assignment of
Leases and Rents, dated as of the date hereof, made by Borrower in favor of
Lender delivered in connection with this Security Instrument (as the same may be
amended, restated, replaced, supplemented, renewed, extended or otherwise
modified from time to time, the “Assignment of Leases”), including the rights,
remedies, obligations, covenants, conditions, agreements, indemnities,
representations and warranties of the parties therein, are hereby incorporated
by reference herein as though set forth in full and shall be considered a part
of this Security Instrument (the Loan Agreement, the Note, this Security
Instrument, the Assignment of Leases and Rents and all other documents
evidencing or securing the Debt (including all additional mortgages, deeds to
secure debt and assignments of leases and rents) or pursuant to which any Person
incurs, has incurred or assumes any obligation to or for the benefit of Lender
in connection therewith, are hereinafter referred to collectively as the “Loan
Documents”).


--------------------------------------------------------------------------------




NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this Security
Instrument:


ARTICLE I - GRANTS OF SECURITY


SECTION 1.1            PROPERTY CONVEYED.  BORROWER DOES HEREBY IRREVOCABLY
GRANT, BARGAIN, SELL, CONVEY, MORTGAGE, PLEDGE, ASSIGN, WARRANT AND TRANSFER TO
LENDER AND ITS SUCCESSORS AND ASSIGNS, WITH POWER OF SALE, ALL OF BORROWER’S
RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE FOLLOWING PROPERTY, RIGHTS,
INTERESTS AND ESTATES NOW OWNED, OR HEREAFTER ACQUIRED BY BORROWER
(COLLECTIVELY, THE “PROPERTY”):


(A)           LAND.  THE REAL PROPERTY DESCRIBED IN EXHIBIT A ATTACHED HERETO
AND MADE A PART HEREOF (THE “LAND”);


(B)           ADDITIONAL LAND.  ALL ADDITIONAL LANDS, ESTATES AND DEVELOPMENT
RIGHTS HEREAFTER ACQUIRED BY BORROWER FOR USE IN CONNECTION WITH THE LAND AND
THE DEVELOPMENT OF THE LAND AND ALL ADDITIONAL LANDS AND ESTATES THEREIN WHICH
MAY, FROM TIME TO TIME, BY SUPPLEMENTAL MORTGAGE OR OTHERWISE BE EXPRESSLY MADE
SUBJECT TO THE LIEN OF THIS SECURITY INSTRUMENT;


(C)           GROUND LEASE.  THAT CERTAIN LEASE AGREEMENT FOR JOHNSTOWN SOUTH
SITE DATED MAY 29, 1984 AND RECORDED WITH THE FULTON COUNTY CLERK OF SUPERIOR
COURT (THE “RECORDER’S OFFICE”) AT DEED BOOK 8994, PAGE 396, AS AMENDED BY FIRST
AMENDMENT TO LEASE FOR JOHNSTOWN SOUTH SITE DATED MAY 29, 1984 AND RECORDED WITH
THE RECORDER’S OFFICE AT DEED BOOK 8994, PAGE 448, AS FURTHER AMENDED BY SECOND
AMENDMENT TO LEASE FOR JOHNSTOWN SOUTH SITE DATED JULY 1, 1984 AND RECORDED WITH
THE RECORDER’S OFFICE AT DEED BOOK 9392, PAGE 398, AS FURTHER AMENDED BY THIRD
AMENDMENT TO LEASE FOR JOHNSTOWN SOUTH SITE DATED FEBRUARY 19, 1986 AND RECORDED
WITH THE RECORDER’S OFFICE AT DEED BOOK 9971, PAGE 106, AS FURTHER AMENDED BY
FOURTH AMENDMENT TO LEASE FOR JOHNSTOWN SOUTH SITE AND SECOND AMENDMENT TO
DEVELOPMENT AGREEMENT DATED AUGUST 1, 1986 AND RECORDED WITH THE RECORDER’S
OFFICE AT DEED BOOK 10277, PAGE 168, AS ASSIGNED TO BORROWER BY THAT CERTAIN
ASSIGNMENT AND ASSUMPTION OF GROUND LEASE AND DEVELOPMENT AGREEMENT, DATED AS OF
THE DATE HEREOF (AS SET FORTH BELOW AND AS THE SAME MAY BE FURTHER AMENDED,
SUPPLEMENTED, REPLACED, RESTATED AND/OR OTHERWISE MODIFIED FROM TIME TO TIME,
COLLECTIVELY, THE “GROUND LEASE”) AND THE LEASEHOLD ESTATE CREATED THEREBY (THE
“LEASEHOLD ESTATE”);


(D)           ASSIGNMENTS/MODIFICATIONS.  ALL ASSIGNMENTS, MODIFICATIONS,
EXTENSIONS AND RENEWALS OF THE GROUND LEASE AND ALL CREDITS, DEPOSITS, OPTIONS,
PRIVILEGES AND RIGHTS OF BORROWER AS TENANT UNDER THE GROUND LEASE, INCLUDING,
BUT NOT LIMITED TO, RIGHTS OF FIRST REFUSAL, IF ANY, AND THE RIGHT, IF ANY, TO
RENEW OR EXTEND THE GROUND LEASE FOR A SUCCEEDING TERM OR TERMS, AND ALSO
INCLUDING ALL THE RIGHT, TITLE, CLAIM OR DEMAND WHATSOEVER OF BORROWER EITHER IN
LAW OR IN EQUITY, IN POSSESSION OR EXPECTANCY, OF, IN AND TO LENDER’S RIGHT, AS
TENANT UNDER THE GROUND LEASE, TO ELECT UNDER SECTION 365(H)(1) OF THE
BANKRUPTCY CODE TO TERMINATE OR TREAT THE GROUND LEASE AS TERMINATED IN THE
EVENT (I) OF THE BANKRUPTCY, REORGANIZATION OR INSOLVENCY OF THE LANDLORD UNDER
THE GROUND LEASE

2


--------------------------------------------------------------------------------





(THE “GROUND LESSOR”), AND (II) THE REJECTION OF THE GROUND LEASE BY GROUND
LESSOR, AS DEBTOR IN POSSESSION, OR BY A TRUSTEE FOR GROUND LESSOR, PURSUANT TO
SECTION 365 OF THE BANKRUPTCY CODE;


(E)           DEVELOPMENT AGREEMENT.   THAT CERTAIN DEVELOPMENT AGREEMENT DATED
NOVEMBER 10, 1982 AND RECORDED WITH THE RECORDER’S OFFICE AT DEED BOOK 8287,
PAGE 1, AS AMENDED BY FIRST AMENDMENT TO DEVELOPMENT AGREEMENT DATED SEPTEMBER
30, 1983 AND UNRECORDED, AS FURTHER AMENDED BY FOURTH AMENDMENT TO LEASE FOR
JOHNSTOWN SOUTH SITE AND SECOND AMENDMENT TO DEVELOPMENT AGREEMENT DATED AUGUST
1, 1986 AND RECORDED WITH THE RECORDER’S OFFICE AT DEED BOOK 10277, PAGE 168, AS
ASSIGNED TO BORROWER BY THAT CERTAIN ASSIGNMENT AND ASSUMPTION OF GROUND LEASE
AND DEVELOPMENT AGREEMENT, DATED AS OF THE DATE HEREOF (AS SET FORTH BELOW AND
AS THE SAME MAY BE FURTHER AMENDED, SUPPLEMENTED, REPLACED, RESTATED AND/OR
OTHERWISE MODIFIED FROM TIME TO TIME, COLLECTIVELY, THE “DEVELOPMENT
AGREEMENT”);


(F)            IMPROVEMENTS.  THE BUILDINGS, STRUCTURES, FIXTURES, ADDITIONS,
ENLARGEMENTS, EXTENSIONS, MODIFICATIONS, REPAIRS, REPLACEMENTS AND IMPROVEMENTS
NOW OR HEREAFTER ERECTED OR LOCATED ON THE LAND (COLLECTIVELY, THE
“IMPROVEMENTS”);


(G)           EASEMENTS.  ALL EASEMENTS, RIGHTS-OF-WAY OR USE, RIGHTS, STRIPS
AND GORES OF LAND, STREETS, WAYS, ALLEYS, PASSAGES, SEWER RIGHTS, WATER, WATER
COURSES, WATER RIGHTS AND POWERS, AIR RIGHTS AND DEVELOPMENT RIGHTS, AND ALL
ESTATES, RIGHTS, TITLES, INTERESTS, PRIVILEGES, LIBERTIES, SERVITUDES,
TENEMENTS, HEREDITAMENTS AND APPURTENANCES OF ANY NATURE WHATSOEVER, IN ANY WAY
NOW OR HEREAFTER BELONGING, RELATING OR PERTAINING TO THE LAND AND THE
IMPROVEMENTS, INCLUDING, BUT NOT LIMITED TO, THOSE ARISING UNDER AND BY VIRTUE
OF THE GROUND LEASE, AND THE REVERSIONS AND REMAINDERS, AND ALL LAND LYING IN
THE BED OF ANY STREET, ROAD OR AVENUE, OPENED OR PROPOSED, IN FRONT OF OR
ADJOINING THE LAND, TO THE CENTER LINE THEREOF AND ALL THE ESTATES, RIGHTS,
TITLES, INTERESTS, RIGHTS OF DOWER, RIGHTS OF CURTESY, PROPERTY, POSSESSION,
CLAIM AND DEMAND WHATSOEVER, BOTH AT LAW AND IN EQUITY, OF BORROWER OF, IN AND
TO THE LAND AND THE IMPROVEMENTS, INCLUDING, BUT NOT LIMITED TO, THOSE ARISING
UNDER AND BY VIRTUE OF THE GROUND LEASE, AND EVERY PART AND PARCEL THEREOF, WITH
THE APPURTENANCES THERETO;


(H)           EQUIPMENT.  ALL “EQUIPMENT,” AS SUCH TERM IS DEFINED IN ARTICLE 9
OF THE UNIFORM COMMERCIAL CODE (AS HEREINAFTER DEFINED), NOW OWNED OR HEREAFTER
ACQUIRED BY BORROWER, WHICH IS USED AT OR IN CONNECTION WITH THE IMPROVEMENTS OR
THE LAND OR IS LOCATED THEREON OR THEREIN (INCLUDING, BUT NOT LIMITED TO, ALL
MACHINERY, EQUIPMENT, FURNISHINGS, AND ELECTRONIC DATA-PROCESSING AND OTHER
OFFICE EQUIPMENT NOW OWNED OR HEREAFTER ACQUIRED BY BORROWER AND USED AT THE
IMPROVEMENTS OR THE LAND AND ANY AND ALL ADDITIONS, SUBSTITUTIONS AND
REPLACEMENTS OF ANY OF THE FOREGOING), TOGETHER WITH ALL ATTACHMENTS,
COMPONENTS, PARTS, EQUIPMENT AND ACCESSORIES INSTALLED THEREON OR AFFIXED
THERETO (COLLECTIVELY, THE “EQUIPMENT”).  NOTWITHSTANDING THE FOREGOING,
EQUIPMENT SHALL NOT INCLUDE ANY PROPERTY BELONGING TO TENANTS UNDER LEASES
EXCEPT TO THE EXTENT THAT BORROWER SHALL HAVE ANY RIGHT OR INTEREST THEREIN;


(I)            FIXTURES.  ALL EQUIPMENT NOW OWNED, OR THE OWNERSHIP OF WHICH IS
HEREAFTER ACQUIRED, BY BORROWER WHICH IS SO RELATED TO THE LAND AND IMPROVEMENTS

3


--------------------------------------------------------------------------------





FORMING PART OF THE PROPERTY THAT IT IS DEEMED FIXTURES OR REAL PROPERTY UNDER
THE LAW OF THE PARTICULAR STATE IN WHICH THE LAND IS LOCATED, INCLUDING, WITHOUT
LIMITATION, ALL BUILDING OR CONSTRUCTION MATERIALS INTENDED FOR CONSTRUCTION,
RECONSTRUCTION, ALTERATION OR REPAIR OF OR INSTALLATION ON THE PROPERTY,
CONSTRUCTION EQUIPMENT, APPLIANCES, MACHINERY, PLANT EQUIPMENT, FITTINGS,
APPARATUSES, FIXTURES AND OTHER ITEMS NOW OR HEREAFTER ATTACHED TO, INSTALLED IN
OR USED IN CONNECTION WITH (TEMPORARILY OR PERMANENTLY) ANY OF THE IMPROVEMENTS
OR THE LAND, INCLUDING, BUT NOT LIMITED TO, ENGINES, DEVICES FOR THE OPERATION
OF PUMPS, PIPES, PLUMBING, CALL AND SPRINKLER SYSTEMS, FIRE EXTINGUISHING
APPARATUSES AND EQUIPMENT, HEATING, VENTILATING, INCINERATING, ELECTRICAL, AIR
CONDITIONING AND AIR COOLING EQUIPMENT AND SYSTEMS, GAS AND ELECTRIC MACHINERY,
APPURTENANCES AND EQUIPMENT, POLLUTION CONTROL EQUIPMENT, SECURITY SYSTEMS,
DISPOSALS, DISHWASHERS, REFRIGERATORS AND RANGES, RECREATIONAL EQUIPMENT AND
FACILITIES OF ALL KINDS, AND WATER, GAS, ELECTRICAL, STORM AND SANITARY SEWER
FACILITIES, UTILITY LINES AND EQUIPMENT (WHETHER OWNED INDIVIDUALLY OR JOINTLY
WITH OTHERS, AND, IF OWNED JOINTLY, TO THE EXTENT OF BORROWER’S INTEREST
THEREIN) AND ALL OTHER UTILITIES WHETHER OR NOT SITUATED IN EASEMENTS, ALL WATER
TANKS, WATER SUPPLY, WATER POWER SITES, FUEL STATIONS, FUEL TANKS, FUEL SUPPLY,
AND ALL OTHER STRUCTURES, TOGETHER WITH ALL ACCESSIONS, APPURTENANCES,
ADDITIONS, REPLACEMENTS, BETTERMENTS AND SUBSTITUTIONS FOR ANY OF THE FOREGOING
AND THE PROCEEDS THEREOF (COLLECTIVELY, THE “FIXTURES”).  NOTWITHSTANDING THE
FOREGOING, “FIXTURES” SHALL NOT INCLUDE ANY PROPERTY WHICH TENANTS ARE ENTITLED
TO REMOVE PURSUANT TO LEASES EXCEPT TO THE EXTENT THAT BORROWER SHALL HAVE ANY
RIGHT OR INTEREST THEREIN;


(J)            PERSONAL PROPERTY.  ALL FURNITURE, FURNISHINGS, OBJECTS OF ART,
MACHINERY, GOODS, TOOLS, SUPPLIES, APPLIANCES, GENERAL INTANGIBLES, CONTRACT
RIGHTS, ACCOUNTS, ACCOUNTS RECEIVABLE, FRANCHISES, LICENSES, CERTIFICATES AND
PERMITS, AND ALL OTHER PERSONAL PROPERTY OF ANY KIND OR CHARACTER WHATSOEVER AS
DEFINED IN AND SUBJECT TO THE PROVISIONS OF THE UNIFORM COMMERCIAL CODE, WHETHER
TANGIBLE OR INTANGIBLE, OTHER THAN FIXTURES, WHICH ARE NOW OR HEREAFTER OWNED BY
BORROWER AND WHICH ARE LOCATED WITHIN OR ABOUT THE LAND AND THE IMPROVEMENTS,
TOGETHER WITH ALL ACCESSORIES, REPLACEMENTS AND SUBSTITUTIONS THERETO OR
THEREFOR AND THE PROCEEDS THEREOF (COLLECTIVELY, THE “PERSONAL PROPERTY”), AND
THE RIGHT, TITLE AND INTEREST OF BORROWER IN AND TO ANY OF THE PERSONAL PROPERTY
WHICH MAY BE SUBJECT TO ANY SECURITY INTERESTS, AS DEFINED IN THE UNIFORM
COMMERCIAL CODE, AS ADOPTED AND ENACTED BY THE STATE OR STATES WHERE ANY OF THE
PROPERTY IS LOCATED (THE “UNIFORM COMMERCIAL CODE”), SUPERIOR IN LIEN TO THE
LIEN OF THIS SECURITY INSTRUMENT AND ALL PROCEEDS AND PRODUCTS OF THE ABOVE;


(K)           LEASES AND RENTS.  ALL LEASES, SUBLEASES OR SUBSUBLEASES,
LETTINGS, LICENSES, CONCESSIONS OR OTHER AGREEMENTS (WHETHER WRITTEN OR ORAL)
PURSUANT TO WHICH ANY PERSON IS GRANTED A POSSESSORY INTEREST IN, OR RIGHT TO
USE OR OCCUPY ALL OR ANY PORTION OF THE LAND AND THE IMPROVEMENTS, AND EVERY
MODIFICATION, AMENDMENT OR OTHER AGREEMENT RELATING TO SUCH LEASES, SUBLEASES,
SUBSUBLEASES, OR OTHER AGREEMENTS ENTERED INTO IN CONNECTION WITH SUCH LEASES,
SUBLEASES, SUBSUBLEASES, OR OTHER AGREEMENTS AND EVERY GUARANTEE OF THE
PERFORMANCE AND OBSERVANCE OF THE COVENANTS, CONDITIONS AND AGREEMENTS TO BE
PERFORMED AND OBSERVED BY THE OTHER PARTY THERETO, HERETOFORE OR HEREAFTER
ENTERED INTO (COLLECTIVELY, THE “LEASES”), WHETHER BEFORE OR AFTER THE FILING BY
OR AGAINST BORROWER OF ANY PETITION FOR RELIEF UNDER THE BANKRUPTCY CODE AND ALL
RIGHT, TITLE AND INTEREST OF BORROWER, ITS SUCCESSORS AND ASSIGNS THEREIN AND
THEREUNDER, INCLUDING,

4


--------------------------------------------------------------------------------





WITHOUT LIMITATION, CASH OR SECURITIES DEPOSITED THEREUNDER TO SECURE THE
PERFORMANCE BY THE LESSEES OF THEIR OBLIGATIONS THEREUNDER AND ALL RENTS,
ADDITIONAL RENTS, REVENUES, EARLY TERMINATION FEES OR PAYMENTS OR OTHER
TERMINATION FEES OR PAYMENTS THEREOF, ISSUES AND PROFITS (INCLUDING ALL OIL AND
GAS OR OTHER MINERAL ROYALTIES AND BONUSES) FROM THE LAND AND THE IMPROVEMENTS
WHETHER PAID OR ACCRUING BEFORE OR AFTER THE FILING BY OR AGAINST BORROWER OF
ANY PETITION FOR RELIEF UNDER THE BANKRUPTCY CODE (COLLECTIVELY, THE “RENTS”)
AND ALL PROCEEDS FROM THE SALE OR OTHER DISPOSITION OF THE LEASES AND THE RIGHT
TO RECEIVE AND APPLY THE RENTS TO THE PAYMENT OF THE DEBT;


(L)            CONDEMNATION AWARDS.  ALL CONDEMNATION AWARDS, INCLUDING INTEREST
THEREON, WHICH MAY HERETOFORE AND HEREAFTER BE MADE WITH RESPECT TO THE PROPERTY
BY REASON OF ANY TAKING OR CONDEMNATION, WHETHER FROM THE EXERCISE OF THE RIGHT
OF EMINENT DOMAIN (INCLUDING, BUT NOT LIMITED TO, ANY TRANSFER MADE IN LIEU OF
OR IN ANTICIPATION OF THE EXERCISE OF THE RIGHT), OR FOR A CHANGE OF GRADE, OR
FOR ANY OTHER INJURY TO OR DECREASE IN THE VALUE OF THE PROPERTY (COLLECTIVELY,
THE “AWARDS”);


(M)          INSURANCE PROCEEDS.  ALL INSURANCE PROCEEDS IN RESPECT OF THE
PROPERTY UNDER ANY INSURANCE POLICIES COVERING THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE RIGHT TO RECEIVE AND APPLY THE PROCEEDS OF ANY INSURANCE,
JUDGMENTS, OR SETTLEMENTS MADE IN LIEU THEREOF, FOR DAMAGE TO THE PROPERTY
(COLLECTIVELY, THE “INSURANCE PROCEEDS”);


(N)           TAX CERTIORARI.  ALL REFUNDS, REBATES OR CREDITS IN CONNECTION
WITH REDUCTION IN REAL ESTATE TAXES AND ASSESSMENTS CHARGED AGAINST THE PROPERTY
AS A RESULT OF TAX CERTIORARI OR ANY APPLICATIONS OR PROCEEDINGS FOR REDUCTION;


(O)           CONVERSION.  ALL PROCEEDS OF THE CONVERSION, VOLUNTARY OR
INVOLUNTARY, OF ANY OF THE FOREGOING INCLUDING, WITHOUT LIMITATION, INSURANCE
PROCEEDS AND AWARDS, INTO CASH OR LIQUIDATION CLAIMS;


(P)           RIGHTS.  THE RIGHT, IN THE NAME AND ON BEHALF OF BORROWER, TO
APPEAR IN AND DEFEND ANY ACTION OR PROCEEDING BROUGHT WITH RESPECT TO THE
PROPERTY AND TO COMMENCE ANY ACTION OR PROCEEDING TO PROTECT THE INTEREST OF
LENDER IN THE PROPERTY;


(Q)           AGREEMENTS.  ALL AGREEMENTS, CONTRACTS, CERTIFICATES, INSTRUMENTS,
FRANCHISES, PERMITS, LICENSES, PLANS, SPECIFICATIONS AND OTHER DOCUMENTS, NOW OR
HEREAFTER ENTERED INTO, AND ALL RIGHTS THEREIN AND THERETO, RESPECTING OR
PERTAINING TO THE USE, OCCUPATION, CONSTRUCTION, MANAGEMENT OR OPERATION OF THE
LAND AND ANY PART THEREOF AND ANY IMPROVEMENTS OR ANY BUSINESS OR ACTIVITY
CONDUCTED ON THE LAND AND ANY PART THEREOF AND ALL RIGHT, TITLE AND INTEREST OF
BORROWER THEREIN AND THEREUNDER, INCLUDING, WITHOUT LIMITATION, THE RIGHT, UPON
THE HAPPENING OF ANY DEFAULT HEREUNDER, TO RECEIVE AND COLLECT ANY SUMS PAYABLE
TO BORROWER THEREUNDER;


(R)            TRADEMARKS.  ALL TRADENAMES, TRADEMARKS, SERVICEMARKS, LOGOS,
COPYRIGHTS, GOODWILL, BOOKS AND RECORDS AND ALL OTHER GENERAL INTANGIBLES
RELATING TO OR USED IN CONNECTION WITH THE OPERATION OF THE PROPERTY;

5


--------------------------------------------------------------------------------





(S)           ACCOUNTS.  ALL RESERVES, ESCROWS AND DEPOSIT ACCOUNTS MAINTAINED
BY BORROWER WITH RESPECT TO THE PROPERTY, INCLUDING, WITHOUT LIMITATION, ALL
ACCOUNTS ESTABLISHED OR MAINTAINED PURSUANT TO (I) THE CASH MANAGEMENT AGREEMENT
AND (II) THE CLEARING ACCOUNT AGREEMENT; TOGETHER WITH ALL DEPOSITS OR WIRE
TRANSFERS MADE TO SUCH ACCOUNTS AND ALL CASH, CHECKS, DRAFTS, CERTIFICATES,
SECURITIES, INVESTMENT PROPERTY, FINANCIAL ASSETS, INSTRUMENTS AND OTHER
PROPERTY HELD THEREIN FROM TIME TO TIME AND ALL PROCEEDS, PRODUCTS,
DISTRIBUTIONS OR DIVIDENDS OR SUBSTITUTIONS THEREON AND THEREOF;


(T)            OTHER RIGHTS.  ANY AND ALL OTHER RIGHTS OF BORROWER IN AND TO THE
ITEMS SET FORTH IN SUBSECTIONS (A) THROUGH (S) ABOVE.

AND without limiting any of the other provisions of this Security Instrument, to
the extent permitted by applicable law, Borrower expressly grants to Lender, as
secured party, a security interest in the portion of the Property which is or
may be subject to the provisions of the Uniform Commercial Code which are
applicable to secured transactions; it being understood and agreed that the
Improvements and Fixtures are part and parcel of the Land (the Land, the
Improvements and the Fixtures collectively referred to as the “Real Property”)
appropriated to the use thereof and, whether affixed or annexed to the Real
Property or not, shall for the purposes of this Security Instrument be deemed
conclusively to be real estate and conveyed hereby.


SECTION 1.2            ASSIGNMENT OF RENTS.  BORROWER HEREBY ABSOLUTELY AND
UNCONDITIONALLY ASSIGNS TO LENDER ALL OF BORROWER’S RIGHT, TITLE AND INTEREST IN
AND TO ALL CURRENT AND FUTURE LEASES AND RENTS; IT BEING INTENDED BY BORROWER
THAT THIS ASSIGNMENT CONSTITUTES A PRESENT, ABSOLUTE ASSIGNMENT AND NOT AN
ASSIGNMENT FOR ADDITIONAL SECURITY ONLY.  NEVERTHELESS, SUBJECT TO THE TERMS OF
THE ASSIGNMENT OF LEASES, THE CASH MANAGEMENT AGREEMENT AND SECTION 7.1(H) OF
THIS SECURITY INSTRUMENT, LENDER GRANTS TO BORROWER A REVOCABLE LICENSE TO
COLLECT, RECEIVE, USE AND ENJOY THE RENTS AND BORROWER SHALL HOLD THE RENTS, OR
A PORTION THEREOF SUFFICIENT TO DISCHARGE ALL CURRENT SUMS DUE ON THE DEBT, FOR
USE IN THE PAYMENT OF SUCH SUMS.


SECTION 1.3            SECURITY AGREEMENT.  THIS SECURITY INSTRUMENT IS BOTH A
REAL PROPERTY DEED TO SECURE DEBT AND A “SECURITY AGREEMENT” WITHIN THE MEANING
OF THE UNIFORM COMMERCIAL CODE.  THE PROPERTY INCLUDES BOTH REAL AND PERSONAL
PROPERTY AND ALL OTHER RIGHTS AND INTERESTS, WHETHER TANGIBLE OR INTANGIBLE IN
NATURE, OF BORROWER IN THE PROPERTY.  BY EXECUTING AND DELIVERING THIS SECURITY
INSTRUMENT, BORROWER HEREBY GRANTS TO LENDER, AS SECURITY FOR THE OBLIGATIONS
(HEREINAFTER DEFINED), A SECURITY INTEREST IN THE FIXTURES, THE EQUIPMENT AND
THE PERSONAL PROPERTY TO THE FULL EXTENT THAT THE FIXTURES, THE EQUIPMENT AND
THE PERSONAL PROPERTY MAY BE SUBJECT TO THE UNIFORM COMMERCIAL CODE (SAID
PORTION OF THE PROPERTY SO SUBJECT TO THE UNIFORM COMMERCIAL CODE BEING CALLED
THE “COLLATERAL”).  IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING,
LENDER, IN ADDITION TO ANY OTHER RIGHTS AND REMEDIES WHICH IT MAY HAVE, SHALL
HAVE AND MAY EXERCISE IMMEDIATELY AND WITHOUT DEMAND, ANY AND ALL RIGHTS AND
REMEDIES GRANTED TO A SECURED PARTY UPON DEFAULT UNDER THE UNIFORM COMMERCIAL
CODE, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE RIGHT TO
TAKE POSSESSION OF THE COLLATERAL OR ANY PART THEREOF, AND TO TAKE SUCH OTHER
MEASURES AS LENDER MAY DEEM NECESSARY FOR THE CARE, PROTECTION AND PRESERVATION
OF THE COLLATERAL.  UPON REQUEST OR DEMAND OF LENDER AFTER

6


--------------------------------------------------------------------------------





THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, BORROWER
SHALL, AT ITS EXPENSE, ASSEMBLE THE COLLATERAL AND MAKE IT AVAILABLE TO LENDER
AT A CONVENIENT PLACE (AT THE LAND IF TANGIBLE PROPERTY) REASONABLY ACCEPTABLE
TO LENDER.  BORROWER SHALL PAY TO LENDER ON DEMAND ANY AND ALL EXPENSES,
INCLUDING REASONABLE LEGAL EXPENSES AND ATTORNEYS’ FEES, INCURRED OR PAID BY
LENDER IN PROTECTING ITS INTEREST IN THE COLLATERAL AND IN ENFORCING ITS RIGHTS
HEREUNDER WITH RESPECT TO THE COLLATERAL AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT.  ANY NOTICE OF SALE, DISPOSITION OR OTHER
INTENDED ACTION BY LENDER WITH RESPECT TO THE COLLATERAL SENT TO BORROWER IN
ACCORDANCE WITH THE PROVISIONS HEREOF AT LEAST TEN (10) BUSINESS DAYS PRIOR TO
SUCH ACTION, SHALL, EXCEPT AS OTHERWISE PROVIDED BY APPLICABLE LAW, CONSTITUTE
REASONABLE NOTICE TO BORROWER.  THE PROCEEDS OF ANY DISPOSITION OF THE
COLLATERAL, OR ANY PART THEREOF, MAY, EXCEPT AS OTHERWISE REQUIRED BY APPLICABLE
LAW, BE APPLIED BY LENDER TO THE PAYMENT OF THE DEBT IN SUCH PRIORITY AND
PROPORTIONS AS LENDER IN ITS DISCRETION SHALL DEEM PROPER.  BORROWER’S
(DEBTOR’S) PRINCIPAL PLACE OF BUSINESS IS AS SET FORTH ON PAGE ONE HEREOF AND
THE ADDRESS OF LENDER (SECURED PARTY) IS AS SET FORTH ON PAGE ONE HEREOF.


SECTION 1.4            FIXTURE FILING.  CERTAIN OF THE PROPERTY IS OR WILL
BECOME “FIXTURES” (AS THAT TERM IS DEFINED IN THE UNIFORM COMMERCIAL CODE) ON
THE LAND, AND THIS SECURITY INSTRUMENT, UPON BEING FILED FOR RECORD IN THE REAL
ESTATE RECORDS OF THE CITY OR COUNTY WHEREIN SUCH FIXTURES ARE SITUATED, SHALL
OPERATE ALSO AS A FINANCING STATEMENT FILED AS A FIXTURE FILING IN ACCORDANCE
WITH THE APPLICABLE PROVISIONS OF SAID UNIFORM COMMERCIAL CODE UPON SUCH OF THE
PROPERTY THAT IS OR MAY BECOME FIXTURES.  THE ADDRESSES OF THE DEBTOR (BORROWER)
AND THE SECURED PARTY (LENDER) ARE SET FORTH IN THE FIRST PARAGRAPH HEREOF.


SECTION 1.5            PLEDGES OF MONIES HELD.  BORROWER HEREBY PLEDGES TO
LENDER ANY AND ALL MONIES NOW OR HEREAFTER HELD BY LENDER OR ON BEHALF OF
LENDER, INCLUDING, WITHOUT LIMITATION, ANY SUMS DEPOSITED IN THE CLEARING
ACCOUNT, THE CASH MANAGEMENT ACCOUNT, THE RESERVE FUNDS AND NET PROCEEDS, AS
ADDITIONAL SECURITY FOR THE OBLIGATIONS UNTIL EXPENDED OR APPLIED AS PROVIDED IN
THIS SECURITY INSTRUMENT.

CONDITIONS TO GRANT

TO HAVE AND TO HOLD the above granted and described Property unto Lender and to
the use and benefit of Lender and its successors and assigns, forever;

WITH POWER OF SALE, to secure payment to Lender of the Obligations at the time
and in the manner provided for its payment in the Note and in this Security
Instrument.

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall well and truly pay to Lender the Debt at the time and in the
manner provided in the Note, the Loan Agreement and this Security Instrument,
shall well and truly perform the Other Obligations as set forth in this Security
Instrument and shall well and truly abide by and comply with each and every
covenant and condition set forth herein and in the Note, the Loan Agreement and
the other Loan Documents, these presents and the estate hereby granted shall
cease, terminate and be void; provided,

7


--------------------------------------------------------------------------------




however, that Borrower’s obligation to indemnify and hold harmless Lender
pursuant to the provisions hereof shall survive any such payment or release.


ARTICLE II - DEBT AND OBLIGATIONS SECURED


SECTION 2.1            DEBT.  THIS SECURITY INSTRUMENT AND THE GRANTS,
ASSIGNMENTS AND TRANSFERS MADE IN ARTICLE I ARE GIVEN FOR THE PURPOSE OF
SECURING THE DEBT.


SECTION 2.2            OTHER OBLIGATIONS.  THIS SECURITY INSTRUMENT AND THE
GRANTS, ASSIGNMENTS AND TRANSFERS MADE IN ARTICLE I ARE ALSO GIVEN FOR THE
PURPOSE OF SECURING THE FOLLOWING (THE “OTHER OBLIGATIONS”):


(A)           THE PERFORMANCE OF ALL OTHER OBLIGATIONS OF BORROWER CONTAINED
HEREIN;


(B)           THE PERFORMANCE OF EACH OBLIGATION OF BORROWER CONTAINED IN THE
LOAN AGREEMENT AND ANY OTHER LOAN DOCUMENT; AND


(C)           THE PERFORMANCE OF EACH OBLIGATION OF BORROWER CONTAINED IN ANY
RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, CONSOLIDATION, CHANGE OF, OR
SUBSTITUTION OR REPLACEMENT FOR, ALL OR ANY PART OF THE NOTE, THE LOAN AGREEMENT
OR ANY OTHER LOAN DOCUMENT.


(D)           DEBT AND OTHER OBLIGATIONS.  BORROWER’S OBLIGATIONS FOR THE
PAYMENT OF THE DEBT AND THE PERFORMANCE OF THE OTHER OBLIGATIONS SHALL BE
REFERRED TO COLLECTIVELY HEREIN AS THE “OBLIGATIONS.”


ARTICLE III - BORROWER COVENANTS

Borrower covenants and agrees that:


SECTION 3.1            PAYMENT OF DEBT.  BORROWER WILL PAY THE DEBT AT THE TIME
AND IN THE MANNER PROVIDED IN THE LOAN AGREEMENT, THE NOTE AND THIS SECURITY
INSTRUMENT.


SECTION 3.2            INCORPORATION BY REFERENCE.  ALL THE COVENANTS,
CONDITIONS AND AGREEMENTS CONTAINED IN (A) THE LOAN AGREEMENT, (B) THE NOTE AND
(C) ALL AND ANY OF THE OTHER LOAN DOCUMENTS, ARE HEREBY MADE A PART OF THIS
SECURITY INSTRUMENT TO THE SAME EXTENT AND WITH THE SAME FORCE AS IF FULLY SET
FORTH HEREIN.


SECTION 3.3            INSURANCE.  BORROWER SHALL OBTAIN AND MAINTAIN, OR CAUSE
TO BE MAINTAINED, IN FULL FORCE AND EFFECT AT ALL TIMES INSURANCE WITH RESPECT
TO BORROWER AND THE PROPERTY AS REQUIRED PURSUANT TO THE LOAN AGREEMENT.


SECTION 3.4            MAINTENANCE OF PROPERTY.  BORROWER SHALL CAUSE THE
PROPERTY TO BE MAINTAINED IN A GOOD AND SAFE CONDITION AND REPAIR.  THE
IMPROVEMENTS, THE FIXTURES, THE EQUIPMENT AND THE PERSONAL PROPERTY SHALL NOT BE
REMOVED, DEMOLISHED OR MATERIALLY ALTERED (EXCEPT FOR NORMAL REPLACEMENT OF THE
FIXTURES, THE EQUIPMENT OR THE

8


--------------------------------------------------------------------------------





PERSONAL PROPERTY, TENANT FINISH AND REFURBISHMENT OF THE IMPROVEMENTS AND FOR
THE DISPOSAL OF FIXTURES, EQUIPMENT OR PERSONAL PROPERTY NOT MATERIAL TO THE USE
OR VALUE OF THE PROPERTY AS AN OFFICE BUILDING) WITHOUT THE CONSENT OF LENDER. 
BORROWER SHALL PROMPTLY REPAIR, REPLACE OR REBUILD ANY PART OF THE PROPERTY
WHICH MAY BE DESTROYED BY ANY CASUALTY OR BECOME DAMAGED, WORN OR DILAPIDATED OR
WHICH MAY BE AFFECTED BY ANY CONDEMNATION, AND SHALL COMPLETE AND PAY FOR ANY
STRUCTURE AT ANY TIME IN THE PROCESS OF CONSTRUCTION OR REPAIR ON THE LAND.


SECTION 3.5            WASTE.  BORROWER SHALL NOT COMMIT OR SUFFER ANY WASTE OF
THE PROPERTY OR MAKE ANY CHANGE IN THE USE OF THE PROPERTY WHICH WILL IN ANY WAY
MATERIALLY INCREASE THE RISK OF FIRE OR OTHER HAZARD ARISING OUT OF THE
OPERATION OF THE PROPERTY, OR TAKE ANY ACTION THAT MIGHT INVALIDATE OR ALLOW THE
CANCELLATION OF ANY POLICY, OR DO OR PERMIT TO BE DONE THEREON ANYTHING THAT MAY
IN ANY WAY MATERIALLY IMPAIR THE VALUE OF THE PROPERTY OR THE SECURITY OF THIS
SECURITY INSTRUMENT.  BORROWER WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER, PERMIT ANY DRILLING OR EXPLORATION FOR OR EXTRACTION, REMOVAL, OR
PRODUCTION OF ANY MINERALS FROM THE SURFACE OR THE SUBSURFACE OF THE LAND,
REGARDLESS OF THE DEPTH THEREOF OR THE METHOD OF MINING OR EXTRACTION THEREOF.


SECTION 3.6            PAYMENT FOR LABOR AND MATERIALS.  (A)  SUBJECT TO SECTION
3.6(B), BORROWER WILL PROMPTLY PAY WHEN DUE ALL BILLS AND COSTS FOR LABOR,
MATERIALS, AND SPECIFICALLY FABRICATED MATERIALS (“LABOR AND MATERIAL COSTS”)
INCURRED IN CONNECTION WITH THE PROPERTY AND NEVER PERMIT TO EXIST BEYOND THE
DUE DATE THEREOF IN RESPECT OF THE PROPERTY OR ANY PART THEREOF ANY LIEN OR
SECURITY INTEREST, EVEN THOUGH INFERIOR TO THE LIENS AND THE SECURITY INTERESTS
HEREOF, AND IN ANY EVENT NEVER PERMIT TO BE CREATED OR EXIST IN RESPECT OF THE
PROPERTY OR ANY PART THEREOF ANY OTHER OR ADDITIONAL LIEN OR SECURITY INTEREST
OTHER THAN THE LIENS OR SECURITY INTERESTS HEREOF EXCEPT FOR THE PERMITTED
ENCUMBRANCES AND OTHER LIENS PERMITTED PURSUANT TO THE LOAN DOCUMENTS.


(B)           AFTER PRIOR WRITTEN NOTICE TO LENDER, BORROWER, AT ITS OWN
EXPENSE, MAY CONTEST BY APPROPRIATE LEGAL PROCEEDING, PROMPTLY INITIATED AND
CONDUCTED IN GOOD FAITH AND WITH DUE DILIGENCE, THE AMOUNT OR VALIDITY OR
APPLICATION IN WHOLE OR IN PART OF ANY OF THE LABOR AND MATERIAL COSTS, PROVIDED
THAT (I) NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING UNDER THE LOAN
AGREEMENT, THE NOTE, THIS SECURITY INSTRUMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, (II) BORROWER IS PERMITTED TO DO SO UNDER THE PROVISIONS OF ANY OTHER
MORTGAGE, DEED OF TRUST OR DEED TO SECURE DEBT AFFECTING THE PROPERTY, (III)
SUCH PROCEEDING SHALL SUSPEND THE COLLECTION OF THE LABOR AND MATERIAL COSTS
FROM BORROWER AND FROM THE PROPERTY OR BORROWER SHALL HAVE PAID ALL OF THE LABOR
AND MATERIAL COSTS (OR SUCH PORTION THEREOF AS TO WHICH COLLECTION IS NOT
SUSPENDED) UNDER PROTEST, (IV) SUCH PROCEEDING SHALL BE PERMITTED UNDER AND BE
CONDUCTED IN ACCORDANCE WITH THE PROVISIONS OF ANY OTHER INSTRUMENT TO WHICH
BORROWER IS SUBJECT AND SHALL NOT CONSTITUTE A DEFAULT THEREUNDER, (V) NEITHER
THE PROPERTY NOR ANY PART THEREOF OR INTEREST THEREIN WILL BE IN IMMEDIATE
DANGER OF BEING SOLD, FORFEITED, TERMINATED, CANCELED OR LOST, AND (VI) BORROWER
SHALL HAVE FURNISHED THE SECURITY AS MAY BE REQUIRED IN THE PROCEEDING, OR AS
MAY BE REASONABLY REQUESTED BY LENDER TO INSURE THE PAYMENT OF ANY CONTESTED
LABOR AND MATERIAL COSTS, TOGETHER WITH ALL INTEREST AND PENALTIES THEREON.

9


--------------------------------------------------------------------------------





SECTION 3.7            PERFORMANCE OF OTHER AGREEMENTS.  BORROWER SHALL OBSERVE
AND PERFORM EACH AND EVERY TERM, COVENANT AND PROVISION TO BE OBSERVED OR
PERFORMED BY BORROWER PURSUANT TO THE LOAN AGREEMENT, ANY OTHER LOAN DOCUMENT
AND ANY OTHER AGREEMENT OR RECORDED INSTRUMENT AFFECTING OR PERTAINING TO THE
PROPERTY AND ANY AMENDMENTS, MODIFICATIONS OR CHANGES THERETO.


SECTION 3.8            CHANGE OF NAME, IDENTITY OR STRUCTURE.  BORROWER SHALL
NOT CHANGE BORROWER’S NAME, IDENTITY (INCLUDING ITS TRADE NAME OR NAMES) OR, IF
NOT AN INDIVIDUAL, BORROWER’S CORPORATE, PARTNERSHIP OR OTHER STRUCTURE WITHOUT
NOTIFYING LENDER OF SUCH CHANGE IN WRITING AT LEAST THIRTY (30) DAYS PRIOR TO
THE EFFECTIVE DATE OF SUCH CHANGE AND, IN THE CASE OF A CHANGE IN BORROWER’S
STRUCTURE, WITHOUT FIRST OBTAINING THE PRIOR WRITTEN CONSENT OF LENDER. 
BORROWER SHALL EXECUTE AND DELIVER TO LENDER, PRIOR TO OR CONTEMPORANEOUSLY WITH
THE EFFECTIVE DATE OF ANY SUCH CHANGE, ANY FINANCING STATEMENT OR FINANCING
STATEMENT CHANGE REQUIRED BY LENDER TO ESTABLISH OR MAINTAIN THE VALIDITY,
PERFECTION AND PRIORITY OF THE SECURITY INTEREST GRANTED HEREIN.  AT THE REQUEST
OF LENDER, BORROWER SHALL EXECUTE A CERTIFICATE IN FORM SATISFACTORY TO LENDER
LISTING THE TRADE NAMES UNDER WHICH BORROWER INTENDS TO OPERATE THE PROPERTY,
AND REPRESENTING AND WARRANTING THAT BORROWER DOES BUSINESS UNDER NO OTHER TRADE
NAME WITH RESPECT TO THE PROPERTY.


SECTION 3.9            TITLE.  BORROWER HAS GOOD, MARKETABLE AND INSURABLE TITLE
TO THE PROPERTY AND HAS THE RIGHT TO MORTGAGE, GRANT, BARGAIN, SELL, PLEDGE,
ASSIGN, WARRANT, TRANSFER AND CONVEY THE SAME.  BORROWER POSSESSES AN
UNENCUMBERED FEE AND/OR LEASEHOLD ESTATE IN THE LAND AND THE IMPROVEMENTS, FREE
AND CLEAR OF ALL LIENS (AS DEFINED IN THE LOAN AGREEMENT) WHATSOEVER EXCEPT THE
PERMITTED ENCUMBRANCES (AS DEFINED IN THE LOAN AGREEMENT), SUCH OTHER LIENS AS
ARE PERMITTED PURSUANT TO THE LOAN DOCUMENTS AND THE LIENS CREATED BY THE LOAN
DOCUMENTS.  THE PERMITTED ENCUMBRANCES IN THE AGGREGATE DO NOT MATERIALLY AND
ADVERSELY AFFECT THE VALUE, OPERATION OR USE OF THE PROPERTY OR BORROWER’S
ABILITY TO REPAY THE LOAN.  THIS SECURITY INSTRUMENT, WHEN PROPERLY RECORDED IN
THE APPROPRIATE RECORDS, TOGETHER WITH ANY UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS REQUIRED TO BE FILED IN CONNECTION THEREWITH, WILL CREATE (A) A
VALID, PERFECTED FIRST PRIORITY LIEN ON THAT PORTION OF THE PROPERTY
CONSTITUTING INTERESTS IN REAL ESTATE, SUBJECT ONLY TO PERMITTED ENCUMBRANCES
AND THE LIENS CREATED BY THE LOAN DOCUMENTS AND (B) TO THE EXTENT THAT A
SECURITY INTEREST THEREIN MAYBE PERFECTED BY THE FILING OF FINANCING STATEMENTS
UNDER THE UNIFORM COMMERCIAL CODE, PERFECTED SECURITY INTERESTS IN AND TO, AND
PERFECTED COLLATERAL ASSIGNMENTS OF, ALL PERSONALTY (INCLUDING, TO THE EXTENT
THAT THEY CONSTITUTE PERSONALTY SUBJECT TO THE UNIFORM COMMERCIAL CODE, THE
LEASES), ALL IN ACCORDANCE WITH THE TERMS THEREOF, IN EACH CASE SUBJECT ONLY TO
ANY APPLICABLE PERMITTED ENCUMBRANCES, SUCH OTHER LIENS AS ARE PERMITTED
PURSUANT TO THE LOAN DOCUMENTS AND THE LIENS CREATED BY THE LOAN DOCUMENTS. 
THERE ARE NO CLAIMS FOR PAYMENT FOR WORK, LABOR OR MATERIALS AFFECTING THE
PROPERTY WHICH ARE PAST DUE AND ARE OR MAY BECOME A LIEN PRIOR TO, OR OF EQUAL
PRIORITY WITH, THE LIENS CREATED BY THE LOAN DOCUMENTS UNLESS SUCH CLAIMS FOR
PAYMENTS ARE BEING CONTESTED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
SECURITY INSTRUMENT.

10


--------------------------------------------------------------------------------





ARTICLE IV - OBLIGATIONS AND RELIANCES


SECTION 4.1            RELATIONSHIP OF BORROWER AND LENDER.  THE RELATIONSHIP
BETWEEN BORROWER AND LENDER IS SOLELY THAT OF DEBTOR AND CREDITOR, AND LENDER
HAS NO FIDUCIARY OR OTHER SPECIAL RELATIONSHIP WITH BORROWER, AND NO TERM OR
CONDITION OF THE LOAN AGREEMENT, THE NOTE, THIS SECURITY INSTRUMENT AND THE
OTHER LOAN DOCUMENTS SHALL BE CONSTRUED SO AS TO DEEM THE RELATIONSHIP BETWEEN
BORROWER AND LENDER TO BE OTHER THAN THAT OF DEBTOR AND CREDITOR.


SECTION 4.2            NO RELIANCE ON LENDER.  THE GENERAL PARTNERS, MEMBERS,
PRINCIPALS AND (IF BORROWER IS A TRUST) BENEFICIAL OWNERS OF BORROWER ARE
EXPERIENCED IN THE OWNERSHIP AND OPERATION OF PROPERTIES SIMILAR TO THE
PROPERTY, AND BORROWER AND LENDER ARE RELYING SOLELY UPON SUCH EXPERTISE AND
BUSINESS PLAN IN CONNECTION WITH THE OWNERSHIP AND OPERATION OF THE PROPERTY. 
BORROWER IS NOT RELYING ON LENDER’S EXPERTISE, BUSINESS ACUMEN OR ADVICE IN
CONNECTION WITH THE PROPERTY.


SECTION 4.3            NO LENDER OBLIGATIONS.  (A)  NOTWITHSTANDING THE
PROVISIONS OF SUBSECTIONS 1.1(H) AND (N) OR SECTION 1.2, LENDER IS NOT
UNDERTAKING THE PERFORMANCE OF (I) ANY OBLIGATIONS UNDER THE LEASES; OR (II) ANY
OBLIGATIONS WITH RESPECT TO SUCH AGREEMENTS, CONTRACTS, CERTIFICATES,
INSTRUMENTS, FRANCHISES, PERMITS, TRADEMARKS, LICENSES AND OTHER DOCUMENTS.


(B)           BY ACCEPTING OR APPROVING ANYTHING REQUIRED TO BE OBSERVED,
PERFORMED OR FULFILLED OR TO BE GIVEN TO LENDER PURSUANT TO THIS SECURITY
INSTRUMENT, THE LOAN AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS, INCLUDING,
WITHOUT LIMITATION, ANY OFFICER’S CERTIFICATE, BALANCE SHEET, STATEMENT OF
PROFIT AND LOSS OR OTHER FINANCIAL STATEMENT, SURVEY, APPRAISAL, OR POLICY,
LENDER SHALL NOT BE DEEMED TO HAVE WARRANTED, CONSENTED TO, OR AFFIRMED THE
SUFFICIENCY, THE LEGALITY OR EFFECTIVENESS OF SAME, AND SUCH ACCEPTANCE OR
APPROVAL THEREOF SHALL NOT CONSTITUTE ANY WARRANTY OR AFFIRMATION WITH RESPECT
THERETO BY LENDER.


SECTION 4.4            RELIANCE.  BORROWER RECOGNIZES AND ACKNOWLEDGES THAT IN
ACCEPTING THE LOAN AGREEMENT, THE NOTE, THIS SECURITY INSTRUMENT AND THE OTHER
LOAN DOCUMENTS, LENDER IS EXPRESSLY AND PRIMARILY RELYING ON THE TRUTH AND
ACCURACY OF THE WARRANTIES AND REPRESENTATIONS SET FORTH IN SECTION 4.1 OF THE
LOAN AGREEMENT WITHOUT ANY OBLIGATION TO INVESTIGATE THE PROPERTY AND
NOTWITHSTANDING ANY INVESTIGATION OF THE PROPERTY BY LENDER; THAT SUCH RELIANCE
EXISTED ON THE PART OF LENDER PRIOR TO THE DATE HEREOF, THAT THE WARRANTIES AND
REPRESENTATIONS ARE A MATERIAL INDUCEMENT TO LENDER IN MAKING THE LOAN; AND THAT
LENDER WOULD NOT BE WILLING TO MAKE THE LOAN AND ACCEPT THIS SECURITY INSTRUMENT
IN THE ABSENCE OF THE WARRANTIES AND REPRESENTATIONS AS SET FORTH IN SECTION 4.1
OF THE LOAN AGREEMENT.


ARTICLE V - FURTHER ASSURANCES


SECTION 5.1            RECORDING OF SECURITY INSTRUMENT, ETC.  BORROWER
FORTHWITH UPON THE EXECUTION AND DELIVERY OF THIS SECURITY INSTRUMENT AND
THEREAFTER, FROM TIME TO TIME UPON LENDER’S REQUEST, WILL CAUSE THIS SECURITY
INSTRUMENT AND ANY OF THE

11


--------------------------------------------------------------------------------





OTHER LOAN DOCUMENTS CREATING A LIEN OR SECURITY INTEREST OR EVIDENCING THE LIEN
HEREOF UPON THE PROPERTY AND EACH INSTRUMENT OF FURTHER ASSURANCE TO BE FILED,
REGISTERED OR RECORDED IN SUCH MANNER AND IN SUCH PLACES AS MAY BE REQUIRED BY
ANY PRESENT OR FUTURE LAW IN ORDER TO PUBLISH NOTICE OF AND FULLY TO PROTECT AND
PERFECT THE LIEN OR SECURITY INTEREST HEREOF UPON, AND THE INTEREST OF LENDER
IN, THE PROPERTY.  BORROWER WILL PAY ALL TAXES, FILING, REGISTRATION OR
RECORDING FEES, AND ALL EXPENSES INCIDENT TO THE PREPARATION, EXECUTION,
ACKNOWLEDGMENT AND/OR RECORDING OF THE NOTE, THIS SECURITY INSTRUMENT, THE OTHER
LOAN DOCUMENTS, ANY NOTE, DEED OF TRUST OR MORTGAGE SUPPLEMENTAL HERETO, ANY
SECURITY INSTRUMENT WITH RESPECT TO THE PROPERTY AND ANY INSTRUMENT OF FURTHER
ASSURANCE, AND ANY MODIFICATION OR AMENDMENT OF THE FOREGOING DOCUMENTS, AND ALL
FEDERAL, STATE, COUNTY AND MUNICIPAL TAXES, DUTIES, IMPOSTS, ASSESSMENTS AND
CHARGES ARISING OUT OF OR IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS
SECURITY INSTRUMENT, ANY DEED OF TRUST OR MORTGAGE SUPPLEMENTAL HERETO, ANY
SECURITY INSTRUMENT WITH RESPECT TO THE PROPERTY OR ANY INSTRUMENT OF FURTHER
ASSURANCE, AND ANY MODIFICATION OR AMENDMENT OF THE FOREGOING DOCUMENTS, EXCEPT
WHERE PROHIBITED BY LAW SO TO DO.


SECTION 5.2            FURTHER ACTS, ETC.  BORROWER WILL, AT THE COST OF
BORROWER, AND WITHOUT EXPENSE TO LENDER, DO, EXECUTE, ACKNOWLEDGE AND DELIVER
ALL AND EVERY FURTHER ACTS, DEEDS, CONVEYANCES, DEEDS OF TRUST, DEEDS TO SECURE
DEBT, ASSIGNMENTS, NOTICES OF ASSIGNMENTS, TRANSFERS AND ASSURANCES AS LENDER
SHALL, FROM TIME TO TIME, REASONABLY REQUIRE, FOR THE BETTER ASSURING,
CONVEYING, ASSIGNING, TRANSFERRING, AND CONFIRMING UNTO LENDER THE PROPERTY AND
RIGHTS HEREBY SECURED, DEEDED, GRANTED, BARGAINED, SOLD, CONVEYED, CONFIRMED,
PLEDGED, ASSIGNED, WARRANTED AND TRANSFERRED OR INTENDED NOW OR HEREAFTER SO TO
BE, OR WHICH BORROWER MAY BE OR MAY HEREAFTER BECOME BOUND TO CONVEY OR ASSIGN
TO LENDER, OR FOR CARRYING OUT THE INTENTION OR FACILITATING THE PERFORMANCE OF
THE TERMS OF THIS SECURITY INSTRUMENT OR FOR FILING, REGISTERING OR RECORDING
THIS SECURITY INSTRUMENT, OR FOR COMPLYING WITH ALL LEGAL REQUIREMENTS. 
BORROWER, ON DEMAND, WILL EXECUTE AND DELIVER, AND IN THE EVENT IT SHALL FAIL TO
SO EXECUTE AND DELIVER, HEREBY AUTHORIZES LENDER TO EXECUTE IN THE NAME OF
BORROWER OR WITHOUT THE SIGNATURE OF BORROWER TO THE EXTENT LENDER MAY LAWFULLY
DO SO, ONE OR MORE FINANCING STATEMENTS TO EVIDENCE MORE EFFECTIVELY THE
SECURITY INTEREST OF LENDER IN THE PROPERTY.  BORROWER GRANTS TO LENDER AN
IRREVOCABLE POWER OF ATTORNEY COUPLED WITH AN INTEREST FOR THE PURPOSE OF
EXERCISING AND PERFECTING ANY AND ALL RIGHTS AND REMEDIES AVAILABLE TO LENDER AT
LAW AND IN EQUITY, INCLUDING WITHOUT LIMITATION, SUCH RIGHTS AND REMEDIES
AVAILABLE TO LENDER PURSUANT TO THIS SECTION 5.2.


SECTION 5.3            CHANGES IN TAX, DEBT, CREDIT AND DOCUMENTARY STAMP LAWS. 
(A)  IF ANY LAW IS ENACTED OR ADOPTED OR AMENDED AFTER THE DATE OF THIS SECURITY
INSTRUMENT WHICH DEDUCTS THE DEBT FROM THE VALUE OF THE PROPERTY FOR THE PURPOSE
OF TAXATION OR WHICH IMPOSES A TAX, EITHER DIRECTLY OR INDIRECTLY, ON THE DEBT
OR LENDER’S INTEREST IN THE PROPERTY (OTHER THAN THE INCLUSION OF SUCH AMOUNTS
AS INCOME FOR INCOME TAX PURPOSES OR TAXES ON LENDER’S CAPITAL), BORROWER WILL
PAY THE TAX, WITH INTEREST AND PENALTIES THEREON, IF ANY.  IF LENDER IS ADVISED
BY COUNSEL CHOSEN BY IT THAT THE PAYMENT OF TAX BY BORROWER WOULD BE UNLAWFUL OR
TAXABLE TO LENDER OR UNENFORCEABLE OR PROVIDE THE BASIS FOR A DEFENSE OF USURY,
THEN LENDER SHALL HAVE THE OPTION BY WRITTEN NOTICE OF NOT LESS THAN ONE HUNDRED
TWENTY (120) DAYS TO DECLARE THE DEBT IMMEDIATELY DUE AND PAYABLE.  IF SO
ACCELERATED, BORROWER SHALL REPAY THE LOAN WITHOUT PREMIUM OR PENALTY.

12


--------------------------------------------------------------------------------





(B)           BORROWER WILL NOT CLAIM OR DEMAND OR BE ENTITLED TO ANY CREDIT OR
CREDITS ON ACCOUNT OF THE DEBT FOR ANY PART OF THE TAXES OR OTHER CHARGES
ASSESSED AGAINST THE PROPERTY, OR ANY PART THEREOF, AND NO DEDUCTION SHALL
OTHERWISE BE MADE OR CLAIMED FROM THE ASSESSED VALUE OF THE PROPERTY, OR ANY
PART THEREOF, FOR REAL ESTATE TAX PURPOSES BY REASON OF THIS SECURITY INSTRUMENT
OR THE DEBT.  IF SUCH CLAIM, CREDIT OR DEDUCTION SHALL BE REQUIRED BY LAW,
LENDER SHALL HAVE THE OPTION, BY WRITTEN NOTICE OF NOT LESS THAN ONE HUNDRED
TWENTY (120) DAYS, TO DECLARE THE DEBT IMMEDIATELY DUE AND PAYABLE.  IF SO
ACCELERATED, BORROWER SHALL REPAY THE LOAN WITHOUT PREMIUM OR PENALTY.


(C)           IF AT ANY TIME THE UNITED STATES OF AMERICA, ANY STATE THEREOF OR
ANY SUBDIVISION OF ANY SUCH STATE SHALL REQUIRE REVENUE OR OTHER STAMPS TO BE
AFFIXED TO THE NOTE, THIS SECURITY INSTRUMENT, OR ANY OF THE OTHER LOAN
DOCUMENTS OR IMPOSE ANY OTHER TAX OR CHARGE ON THE SAME, BORROWER WILL PAY FOR
THE SAME, WITH INTEREST AND PENALTIES THEREON, IF ANY.


SECTION 5.4            SEVERING OF SECURITY INSTRUMENT.  THIS SECURITY
INSTRUMENT AND THE NOTE SHALL, AT ANY TIME UNTIL THE SAME SHALL BE FULLY PAID
AND SATISFIED, AT THE SOLE ELECTION OF LENDER, BE SEVERED INTO TWO OR MORE NOTES
AND TWO OR MORE SECURITY INSTRUMENTS IN SUCH DENOMINATIONS AS LENDER SHALL
DETERMINE IN ITS SOLE DISCRETION, EACH OF WHICH SHALL COVER ALL OR A PORTION OF
THE PROPERTY TO BE MORE PARTICULARLY DESCRIBED THEREIN.  TO THAT END, BORROWER,
UPON WRITTEN REQUEST OF LENDER, SHALL EXECUTE, ACKNOWLEDGE AND DELIVER, OR CAUSE
TO BE EXECUTED, ACKNOWLEDGED AND DELIVERED BY THE THEN OWNER OF THE PROPERTY, TO
LENDER AND/OR ITS DESIGNEE OR DESIGNEES SUBSTITUTE NOTES AND SECURITY
INSTRUMENTS IN SUCH PRINCIPAL AMOUNTS, AGGREGATING NOT MORE THAN THE THEN UNPAID
PRINCIPAL AMOUNT OF THE NOTE, AND CONTAINING TERMS, PROVISIONS AND CLAUSES
SIMILAR TO, AND NO MORE ONEROUS TO BORROWER THAN, THOSE CONTAINED HEREIN AND IN
THE NOTE, AND SUCH OTHER DOCUMENTS AND INSTRUMENTS AS MAY BE REQUIRED BY LENDER;
PROVIDED THAT BORROWER’S OBLIGATIONS ARE NOT MATERIALLY INCREASED THEREBY.


SECTION 5.5            REPLACEMENT DOCUMENTS.  UPON RECEIPT OF AN AFFIDAVIT OF
AN OFFICER OF LENDER AS TO THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF THE
NOTE OR ANY OTHER LOAN DOCUMENT WHICH IS NOT OF PUBLIC RECORD, AND, IN THE CASE
OF ANY SUCH MUTILATION, UPON SURRENDER AND CANCELLATION OF SUCH NOTE OR OTHER
LOAN DOCUMENT, BORROWER WILL ISSUE, IN LIEU THEREOF, A REPLACEMENT NOTE OR OTHER
LOAN DOCUMENT, DATED THE DATE OF SUCH LOST, STOLEN, DESTROYED OR MUTILATED NOTE
OR OTHER LOAN DOCUMENT IN THE SAME PRINCIPAL AMOUNT THEREOF AND OTHERWISE OF
LIKE TENOR.


ARTICLE VI - DUE ON SALE/ENCUMBRANCE


SECTION 6.1            LENDER RELIANCE.  BORROWER ACKNOWLEDGES THAT LENDER HAS
EXAMINED AND RELIED ON THE EXPERIENCE OF BORROWER AND ITS GENERAL PARTNERS,
MEMBERS, PRINCIPALS AND (IF BORROWER IS A TRUST) BENEFICIAL OWNERS IN OWNING AND
OPERATING PROPERTIES SUCH AS THE PROPERTY IN AGREEING TO MAKE THE LOAN, AND WILL
CONTINUE TO RELY ON BORROWER’S OWNERSHIP OF THE PROPERTY AS A MEANS OF
MAINTAINING THE VALUE OF THE PROPERTY AS SECURITY FOR REPAYMENT OF THE DEBT AND
THE PERFORMANCE OF THE OTHER OBLIGATIONS.  BORROWER ACKNOWLEDGES THAT LENDER HAS
A VALID INTEREST IN MAINTAINING THE VALUE OF THE PROPERTY SO AS TO ENSURE THAT,
SHOULD BORROWER DEFAULT IN THE REPAYMENT OF

13


--------------------------------------------------------------------------------





THE DEBT OR THE PERFORMANCE OF THE OTHER OBLIGATIONS, LENDER CAN RECOVER THE
DEBT BY A SALE OF THE PROPERTY.


SECTION 6.2            NO SALE/ENCUMBRANCE.  NEITHER BORROWER NOR ANY RESTRICTED
PARTY SHALL TRANSFER THE PROPERTY OR ANY PART THEREOF OR ANY INTEREST THEREIN OR
PERMIT OR SUFFER THE PROPERTY OR ANY PART THEREOF OR ANY INTEREST THEREIN TO BE
TRANSFERRED OTHER THAN AS EXPRESSLY PERMITTED PURSUANT TO THE TERMS OF THE LOAN
AGREEMENT.


ARTICLE VII - RIGHTS AND REMEDIES UPON DEFAULT


SECTION 7.1            REMEDIES.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF ANY EVENT OF DEFAULT, BORROWER AGREES THAT LENDER MAY TAKE SUCH ACTION,
WITHOUT NOTICE OR DEMAND, AS IT DEEMS ADVISABLE TO PROTECT AND ENFORCE ITS
RIGHTS AGAINST BORROWER AND IN AND TO THE PROPERTY, INCLUDING, BUT NOT LIMITED
TO, THE FOLLOWING ACTIONS, EACH OF WHICH MAY BE PURSUED CONCURRENTLY OR
OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS LENDER MAY DETERMINE, IN ITS SOLE
DISCRETION, WITHOUT IMPAIRING OR OTHERWISE AFFECTING THE OTHER RIGHTS AND
REMEDIES OF LENDER:


(A)           DECLARE THE ENTIRE UNPAID DEBT TO BE IMMEDIATELY DUE AND PAYABLE;


(B)           INSTITUTE PROCEEDINGS, JUDICIAL OR OTHERWISE, FOR THE COMPLETE
FORECLOSURE OF THIS SECURITY INSTRUMENT UNDER ANY APPLICABLE PROVISION OF LAW,
IN WHICH CASE THE PROPERTY OR ANY INTEREST THEREIN MAY BE SOLD FOR CASH OR UPON
CREDIT IN ONE OR MORE PARCELS OR IN SEVERAL INTERESTS OR PORTIONS AND IN ANY
ORDER OR MANNER;


(C)           WITH OR WITHOUT ENTRY, TO THE EXTENT PERMITTED AND PURSUANT TO THE
PROCEDURES PROVIDED BY APPLICABLE LAW, INSTITUTE PROCEEDINGS FOR THE PARTIAL
FORECLOSURE OF THIS SECURITY INSTRUMENT FOR THE PORTION OF THE DEBT THEN DUE AND
PAYABLE, SUBJECT TO THE CONTINUING LIEN AND SECURITY INTEREST OF THIS SECURITY
INSTRUMENT FOR THE BALANCE OF THE DEBT NOT THEN DUE, UNIMPAIRED AND WITHOUT LOSS
OF PRIORITY;


(D)           SELL FOR CASH OR UPON CREDIT THE PROPERTY OR ANY PART THEREOF AND
ALL ESTATE, CLAIM, DEMAND, RIGHT, TITLE AND INTEREST OF BORROWER THEREIN AND
RIGHTS OF REDEMPTION THEREOF, PURSUANT TO POWER OF SALE OR OTHERWISE, AT ONE OR
MORE SALES, AS AN ENTIRETY OR IN PARCELS, AT SUCH TIME AND PLACE, UPON SUCH
TERMS AND AFTER SUCH NOTICE THEREOF AS MAY BE REQUIRED OR PERMITTED BY LAW;


(E)           INSTITUTE AN ACTION, SUIT OR PROCEEDING IN EQUITY FOR THE SPECIFIC
PERFORMANCE OF ANY COVENANT, CONDITION OR AGREEMENT CONTAINED HEREIN, IN THE
NOTE, THE LOAN AGREEMENT OR IN THE OTHER LOAN DOCUMENTS;


(F)            RECOVER JUDGMENT ON THE NOTE EITHER BEFORE, DURING OR AFTER ANY
PROCEEDINGS FOR THE ENFORCEMENT OF THIS SECURITY INSTRUMENT OR THE OTHER LOAN
DOCUMENTS;


(G)           APPLY FOR THE APPOINTMENT OF A RECEIVER, TRUSTEE, LIQUIDATOR OR
CONSERVATOR OF THE PROPERTY, WITHOUT NOTICE AND WITHOUT REGARD FOR THE ADEQUACY
OF THE SECURITY FOR THE DEBT AND WITHOUT REGARD FOR THE SOLVENCY OF BORROWER,
ANY GUARANTOR OR

14


--------------------------------------------------------------------------------





INDEMNIFYING PERSON WITH RESPECT TO THE LOAN OR OF ANY PERSON LIABLE FOR THE
PAYMENT OF THE DEBT;


(H)           THE LICENSE GRANTED TO BORROWER UNDER SECTION 1.2 HEREOF SHALL
AUTOMATICALLY BE REVOKED AND LENDER MAY ENTER INTO OR UPON THE PROPERTY, EITHER
PERSONALLY OR BY ITS AGENTS, NOMINEES OR ATTORNEYS AND DISPOSSESS BORROWER AND
ITS AGENTS AND SERVANTS THEREFROM, WITHOUT LIABILITY FOR TRESPASS, DAMAGES OR
OTHERWISE AND EXCLUDE BORROWER AND ITS AGENTS OR SERVANTS WHOLLY THEREFROM, AND
TAKE POSSESSION OF ALL BOOKS, RECORDS AND ACCOUNTS RELATING THERETO AND BORROWER
AGREES TO SURRENDER POSSESSION OF THE PROPERTY AND OF SUCH BOOKS, RECORDS AND
ACCOUNTS TO LENDER UPON DEMAND, AND THEREUPON LENDER MAY (I) USE, OPERATE,
MANAGE, CONTROL, INSURE, MAINTAIN, REPAIR, RESTORE AND OTHERWISE DEAL WITH ALL
AND EVERY PART OF THE PROPERTY AND CONDUCT THE BUSINESS THEREAT; (II) COMPLETE
ANY CONSTRUCTION ON THE PROPERTY IN SUCH MANNER AND FORM AS LENDER DEEMS
ADVISABLE; (III) MAKE ALTERATIONS, ADDITIONS, RENEWALS, REPLACEMENTS AND
IMPROVEMENTS TO OR ON THE PROPERTY; (IV) EXERCISE ALL RIGHTS AND POWERS OF
BORROWER WITH RESPECT TO THE PROPERTY, WHETHER IN THE NAME OF BORROWER OR
OTHERWISE, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO MAKE, CANCEL, ENFORCE OR
MODIFY LEASES, OBTAIN AND EVICT TENANTS, AND DEMAND, SUE FOR, COLLECT AND
RECEIVE ALL RENTS OF THE PROPERTY AND EVERY PART THEREOF; (V) REQUIRE BORROWER
TO PAY MONTHLY IN ADVANCE TO LENDER, OR ANY RECEIVER APPOINTED TO COLLECT THE
RENTS, THE FAIR AND REASONABLE RENTAL VALUE FOR THE USE AND OCCUPATION OF SUCH
PART OF THE PROPERTY AS MAY BE OCCUPIED BY BORROWER; (VI) REQUIRE BORROWER TO
VACATE AND SURRENDER POSSESSION OF THE PROPERTY TO LENDER OR TO SUCH RECEIVER
AND, IN DEFAULT THEREOF, BORROWER MAY BE EVICTED BY SUMMARY PROCEEDINGS OR
OTHERWISE; AND (VII) APPLY THE RECEIPTS FROM THE PROPERTY TO THE PAYMENT OF THE
DEBT, IN SUCH ORDER, PRIORITY AND PROPORTIONS AS LENDER SHALL DEEM APPROPRIATE
IN ITS SOLE DISCRETION AFTER DEDUCTING THEREFROM ALL EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES) INCURRED IN CONNECTION WITH THE AFORESAID OPERATIONS
AND ALL AMOUNTS NECESSARY TO PAY THE TAXES, OTHER CHARGES, INSURANCE PREMIUM AND
OTHER EXPENSES IN CONNECTION WITH THE PROPERTY, AS WELL AS JUST AND REASONABLE
COMPENSATION FOR THE SERVICES OF LENDER, ITS COUNSEL, AGENTS AND EMPLOYEES;


(I)            EXERCISE ANY AND ALL RIGHTS AND REMEDIES GRANTED TO A SECURED
PARTY UPON DEFAULT UNDER THE UNIFORM COMMERCIAL CODE, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING:  (I) THE RIGHT TO TAKE POSSESSION OF
THE FIXTURES, THE EQUIPMENT, THE PERSONAL PROPERTY OR ANY PART THEREOF, AND TO
TAKE SUCH OTHER MEASURES AS LENDER MAY DEEM NECESSARY FOR THE CARE, PROTECTION
AND PRESERVATION OF THE FIXTURES, THE EQUIPMENT, THE PERSONAL PROPERTY, AND (II)
REQUEST BORROWER AT ITS EXPENSE TO ASSEMBLE THE FIXTURES, THE EQUIPMENT, THE
PERSONAL PROPERTY AND MAKE IT AVAILABLE TO LENDER AT A CONVENIENT PLACE
ACCEPTABLE TO LENDER.  ANY NOTICE OF SALE, DISPOSITION OR OTHER INTENDED ACTION
BY LENDER WITH RESPECT TO THE FIXTURES, THE EQUIPMENT, THE PERSONAL PROPERTY
SENT TO BORROWER IN ACCORDANCE WITH THE PROVISIONS HEREOF AT LEAST TEN (10) DAYS
PRIOR TO SUCH ACTION, SHALL CONSTITUTE COMMERCIALLY REASONABLE NOTICE TO
BORROWER;


(J)            APPLY ANY SUMS THEN DEPOSITED OR HELD IN ESCROW OR OTHERWISE BY
OR ON BEHALF OF LENDER IN ACCORDANCE WITH THE TERMS OF THE LOAN AGREEMENT, THIS
SECURITY INSTRUMENT OR ANY OTHER LOAN DOCUMENT TO THE PAYMENT OF THE FOLLOWING
ITEMS IN ANY ORDER IN ITS UNCONTROLLED DISCRETION:

15


--------------------------------------------------------------------------------




(I)            TAXES AND OTHER CHARGES;

(II)           INSURANCE PREMIUMS;

(III)          INTEREST ON THE UNPAID PRINCIPAL BALANCE OF THE NOTE;

(IV)          AMORTIZATION OF THE UNPAID PRINCIPAL BALANCE OF THE NOTE;

(V)           ALL OTHER SUMS PAYABLE PURSUANT TO THE NOTE, THE LOAN AGREEMENT,
THIS SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING WITHOUT
LIMITATION ADVANCES MADE BY LENDER PURSUANT TO THE TERMS OF THIS SECURITY
INSTRUMENT;


(K)           PURSUE SUCH OTHER REMEDIES AS LENDER MAY HAVE UNDER APPLICABLE
LAW; OR


(L)            APPLY THE UNDISBURSED BALANCE OF ANY NET PROCEEDS DEFICIENCY
DEPOSIT, TOGETHER WITH INTEREST THEREON, TO THE PAYMENT OF THE DEBT IN SUCH
ORDER, PRIORITY AND PROPORTIONS AS LENDER SHALL DEEM TO BE APPROPRIATE IN ITS
DISCRETION.

In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of the Property, this Security Instrument shall continue as a lien and
security interest on the remaining portion of the Property unimpaired and
without loss of priority.




SECTION 7.2            APPLICATION OF PROCEEDS.  THE PURCHASE MONEY, PROCEEDS
AND AVAILS OF ANY DISPOSITION OF THE PROPERTY, AND OR ANY PART THEREOF, OR ANY
OTHER SUMS COLLECTED BY LENDER PURSUANT TO THE NOTE, THIS SECURITY INSTRUMENT OR
THE OTHER LOAN DOCUMENTS, MAY BE APPLIED BY LENDER TO THE PAYMENT OF THE DEBT IN
SUCH PRIORITY AND PROPORTIONS AS LENDER IN ITS DISCRETION SHALL DEEM PROPER.


SECTION 7.3            RIGHT TO CURE DEFAULTS.  UPON THE OCCURRENCE AND DURING
THE CONTINUANCE OF ANY EVENT OF DEFAULT, LENDER MAY, BUT WITHOUT ANY OBLIGATION
TO DO SO AND WITHOUT NOTICE TO OR DEMAND ON BORROWER AND WITHOUT RELEASING
BORROWER FROM ANY OBLIGATION HEREUNDER, MAKE ANY PAYMENT OR DO ANY ACT REQUIRED
OF BORROWER HEREUNDER IN SUCH MANNER AND TO SUCH EXTENT AS LENDER MAY DEEM
NECESSARY TO PROTECT THE SECURITY HEREOF.  LENDER IS AUTHORIZED TO ENTER UPON
THE PROPERTY FOR SUCH PURPOSES, OR APPEAR IN, DEFEND, OR BRING ANY ACTION OR
PROCEEDING TO PROTECT ITS INTEREST IN THE PROPERTY OR TO FORECLOSE THIS SECURITY
INSTRUMENT OR COLLECT THE DEBT, AND THE COST AND EXPENSE THEREOF (INCLUDING
REASONABLE ATTORNEYS’ FEES TO THE EXTENT PERMITTED BY LAW), WITH INTEREST AS
PROVIDED IN THIS SECTION 7.3, SHALL CONSTITUTE A PORTION OF THE DEBT AND SHALL
BE DUE AND PAYABLE TO LENDER UPON DEMAND.  ALL SUCH COSTS AND EXPENSES INCURRED
BY LENDER IN REMEDYING SUCH EVENT OF DEFAULT OR SUCH FAILED PAYMENT OR ACT OR IN
APPEARING IN, DEFENDING, OR BRINGING ANY SUCH ACTION OR PROCEEDING SHALL BEAR
INTEREST AT THE DEFAULT RATE, FOR THE PERIOD AFTER NOTICE FROM LENDER THAT SUCH
COST OR EXPENSE WAS INCURRED TO THE DATE OF PAYMENT TO LENDER.  ALL SUCH COSTS
AND EXPENSES INCURRED BY LENDER TOGETHER WITH INTEREST THEREON CALCULATED AT THE
DEFAULT RATE SHALL BE DEEMED TO CONSTITUTE A PORTION OF

16


--------------------------------------------------------------------------------





THE DEBT AND BE SECURED BY THIS SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS
AND SHALL BE IMMEDIATELY DUE AND PAYABLE UPON DEMAND BY LENDER THEREFOR.


SECTION 7.4            ACTIONS AND PROCEEDINGS.  LENDER HAS THE RIGHT TO APPEAR
IN AND DEFEND ANY ACTION OR PROCEEDING BROUGHT WITH RESPECT TO THE PROPERTY AND
TO BRING ANY ACTION OR PROCEEDING, IN THE NAME AND ON BEHALF OF BORROWER, WHICH
LENDER, IN ITS DISCRETION, DECIDES SHOULD BE BROUGHT TO PROTECT ITS INTEREST IN
THE PROPERTY.


SECTION 7.5            RECOVERY OF SUMS REQUIRED TO BE PAID.  LENDER SHALL HAVE
THE RIGHT FROM TIME TO TIME TO TAKE ACTION TO RECOVER ANY SUM OR SUMS WHICH
CONSTITUTE A PART OF THE DEBT AS THE SAME BECOME DUE, WITHOUT REGARD TO WHETHER
OR NOT THE BALANCE OF THE DEBT SHALL BE DUE, AND WITHOUT PREJUDICE TO THE RIGHT
OF LENDER THEREAFTER TO BRING AN ACTION OF FORECLOSURE, OR ANY OTHER ACTION, FOR
A DEFAULT OR DEFAULTS BY BORROWER EXISTING AT THE TIME SUCH EARLIER ACTION WAS
COMMENCED.


SECTION 7.6            EXAMINATION OF BOOKS AND RECORDS.  AT REASONABLE TIMES
AND UPON REASONABLE NOTICE, LENDER, ITS AGENTS, ACCOUNTANTS AND ATTORNEYS SHALL
HAVE THE RIGHT TO EXAMINE THE RECORDS, BOOKS, MANAGEMENT AND OTHER PAPERS OF
BORROWER WHICH REFLECT UPON THE FINANCIAL CONDITION OF THE PROPERTY OR OF
BORROWER, AT THE PROPERTY OR AT ANY OFFICE REGULARLY MAINTAINED BY BORROWER
WHERE THE BOOKS AND RECORDS ARE LOCATED.  LENDER AND ITS AGENTS SHALL HAVE THE
RIGHT TO MAKE COPIES AND EXTRACTS FROM THE FOREGOING RECORDS AND OTHER PAPERS. 
IN ADDITION, AT REASONABLE TIMES AND UPON REASONABLE NOTICE, LENDER, ITS AGENTS,
ACCOUNTANTS AND ATTORNEYS SHALL HAVE THE RIGHT TO EXAMINE AND AUDIT THE BOOKS
AND RECORDS OF BORROWER PERTAINING TO THE INCOME, EXPENSES AND OPERATION OF THE
PROPERTY DURING REASONABLE BUSINESS HOURS AT ANY OFFICE OF BORROWER WHERE THE
BOOKS AND RECORDS ARE LOCATED.  THIS SECTION 7.6 SHALL APPLY THROUGHOUT THE TERM
OF THE NOTE AND WITHOUT REGARD TO WHETHER AN EVENT OF DEFAULT HAS OCCURRED OR IS
CONTINUING.


SECTION 7.7            OTHER RIGHTS, ETC.  (A)  THE FAILURE OF LENDER TO INSIST
UPON STRICT PERFORMANCE OF ANY TERM HEREOF SHALL NOT BE DEEMED TO BE A WAIVER OF
ANY TERM OF THIS SECURITY INSTRUMENT.  BORROWER SHALL NOT BE RELIEVED OF
BORROWER’S OBLIGATIONS HEREUNDER BY REASON OF (I) THE FAILURE OF LENDER TO
COMPLY WITH ANY REQUEST OF BORROWER OR ANY GUARANTOR OR INDEMNIFYING PERSON WITH
RESPECT TO THE LOAN TO TAKE ANY ACTION TO FORECLOSE THIS SECURITY INSTRUMENT OR
OTHERWISE ENFORCE ANY OF THE PROVISIONS HEREOF OR OF THE NOTE OR THE OTHER LOAN
DOCUMENTS, (II) THE RELEASE, REGARDLESS OF CONSIDERATION, OF THE WHOLE OR ANY
PART OF THE PROPERTY, OR OF ANY PERSON LIABLE FOR THE DEBT OR ANY PORTION
THEREOF, OR (III) ANY AGREEMENT OR STIPULATION BY LENDER EXTENDING THE TIME OF
PAYMENT OR OTHERWISE MODIFYING OR SUPPLEMENTING THE TERMS OF THE NOTE, THIS
SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS.


(B)           IT IS AGREED THAT THE RISK OF LOSS OR DAMAGE TO THE PROPERTY IS ON
BORROWER, AND LENDER SHALL HAVE NO LIABILITY WHATSOEVER FOR DECLINE IN VALUE OF
THE PROPERTY, FOR FAILURE TO MAINTAIN THE POLICIES, OR FOR FAILURE TO DETERMINE
WHETHER THE INSURANCE IN FORCE IS ADEQUATE AS TO THE AMOUNT OF RISKS INSURED. 
POSSESSION BY LENDER SHALL NOT BE DEEMED AN ELECTION OF JUDICIAL RELIEF IF ANY
SUCH POSSESSION IS REQUESTED OR OBTAINED WITH RESPECT TO ANY PROPERTY OR
COLLATERAL NOT IN LENDER’S POSSESSION.

17


--------------------------------------------------------------------------------



(C)           LENDER MAY RESORT FOR THE PAYMENT OF THE DEBT TO ANY OTHER
SECURITY HELD BY LENDER IN SUCH ORDER AND MANNER AS LENDER, IN ITS DISCRETION,
MAY ELECT.  LENDER MAY TAKE ACTION TO RECOVER THE DEBT, OR ANY PORTION THEREOF,
OR TO ENFORCE ANY COVENANT HEREOF WITHOUT PREJUDICE TO THE RIGHT OF LENDER
THEREAFTER TO FORECLOSE THIS SECURITY INSTRUMENT.  THE RIGHTS OF LENDER UNDER
THIS SECURITY INSTRUMENT SHALL BE SEPARATE, DISTINCT AND CUMULATIVE AND NONE
SHALL BE GIVEN EFFECT TO THE EXCLUSION OF THE OTHERS.  NO ACT OF LENDER SHALL BE
CONSTRUED AS AN ELECTION TO PROCEED UNDER ANY ONE PROVISION HEREIN TO THE
EXCLUSION OF ANY OTHER PROVISION.  LENDER SHALL NOT BE LIMITED EXCLUSIVELY TO
THE RIGHTS AND REMEDIES HEREIN STATED BUT SHALL BE ENTITLED TO EVERY RIGHT AND
REMEDY NOW OR HEREAFTER AFFORDED AT LAW OR IN EQUITY.


SECTION 7.8            RIGHT TO RELEASE ANY PORTION OF THE PROPERTY.  LENDER MAY
RELEASE ANY PORTION OF THE PROPERTY FOR SUCH CONSIDERATION AS LENDER MAY REQUIRE
WITHOUT, AS TO THE REMAINDER OF THE PROPERTY, IN ANY WAY IMPAIRING OR AFFECTING
THE LIEN OR PRIORITY OF THIS SECURITY INSTRUMENT, OR IMPROVING THE POSITION OF
ANY SUBORDINATE LIENHOLDER WITH RESPECT THERETO, EXCEPT TO THE EXTENT THAT THE
OBLIGATIONS HEREUNDER SHALL HAVE BEEN REDUCED BY THE ACTUAL MONETARY
CONSIDERATION, IF ANY, RECEIVED BY LENDER FOR SUCH RELEASE, AND MAY ACCEPT BY
ASSIGNMENT, PLEDGE OR OTHERWISE ANY OTHER PROPERTY IN PLACE THEREOF AS LENDER
MAY REQUIRE WITHOUT BEING ACCOUNTABLE FOR SO DOING TO ANY OTHER LIENHOLDER. 
THIS SECURITY INSTRUMENT SHALL CONTINUE AS A LIEN AND SECURITY INTEREST IN THE
REMAINING PORTION OF THE PROPERTY.


SECTION 7.9            VIOLATION OF LAWS.  IF THE PROPERTY IS NOT IN MATERIAL
COMPLIANCE WITH LEGAL REQUIREMENTS, LENDER MAY IMPOSE ADDITIONAL REQUIREMENTS
UPON BORROWER IN CONNECTION HEREWITH INCLUDING, WITHOUT LIMITATION, MONETARY
RESERVES OR FINANCIAL EQUIVALENTS.


SECTION 7.10         RECOURSE AND CHOICE OF REMEDIES.  THE PROVISIONS OF SECTION
9.3 OF THE LOAN AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THIS
SECURITY INSTRUMENT TO THE SAME EXTENT AND WITH THE SAME FORCE AS IF FULLY SET
FORTH HEREIN.


SECTION 7.11         RIGHT OF ENTRY.  UPON REASONABLE NOTICE TO BORROWER, LENDER
AND ITS AGENTS SHALL HAVE THE RIGHT TO ENTER AND INSPECT THE PROPERTY AT ALL
REASONABLE TIMES.


SECTION 7.12         BANKRUPTCY.  (A)  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, LENDER SHALL HAVE THE RIGHT TO PROCEED IN
ITS OWN NAME OR IN THE NAME OF BORROWER IN RESPECT OF ANY CLAIM, SUIT, ACTION OR
PROCEEDING RELATING TO THE REJECTION OF ANY LEASE, INCLUDING, WITHOUT
LIMITATION, THE RIGHT TO FILE AND PROSECUTE, TO THE EXCLUSION OF BORROWER, ANY
PROOFS OF CLAIM, COMPLAINTS, MOTIONS, APPLICATIONS, NOTICES AND OTHER DOCUMENTS,
IN ANY CASE IN RESPECT OF THE LESSEE UNDER SUCH LEASE UNDER THE BANKRUPTCY CODE.

(b)           If there shall be filed by or against Borrower a petition under
the Bankruptcy Code and Borrower, as lessor under any Lease, shall determine to
reject such Lease pursuant to Section 365(a) of the Bankruptcy Code, then
Borrower shall give Lender not less than ten (10) days’ prior notice of the date
on which Borrower shall apply

18


--------------------------------------------------------------------------------




to the bankruptcy court for authority to reject the Lease.  Lender shall have
the right, but not the obligation, to serve upon Borrower within such ten-day
period a notice stating that (i) Lender demands that Borrower assume and assign
the Lease to Lender pursuant to Section 365 of the Bankruptcy Code and (ii)
Lender covenants to cure or provide adequate assurance of future performance
under the Lease.  If Lender serves upon Borrower the notice described in the
preceding sentence, Borrower shall not seek to reject the Lease and shall comply
with the demand provided for in clause (i) of the preceding sentence within
thirty (30) days after the notice shall have been given, subject to the
performance by Lender of the covenant provided for in clause (ii) of the
preceding sentence.


ARTICLE VIII - ENVIRONMENTAL HAZARDS


SECTION 8.1            ENVIRONMENTAL REPRESENTATIONS AND WARRANTIES.  EXCEPT AS
OTHERWISE DISCLOSED BY THAT CERTAIN PHASE I ENVIRONMENTAL REPORT (OR PHASE II
ENVIRONMENTAL REPORT, IF REQUIRED) DELIVERED TO LENDER BY BORROWER IN CONNECTION
WITH THE ORIGINATION OF THE LOAN (SUCH REPORT IS REFERRED TO BELOW AS THE
“ENVIRONMENTAL REPORT”), TO BORROWER’S KNOWLEDGE (A) THERE ARE NO HAZARDOUS
SUBSTANCES (DEFINED BELOW) OR UNDERGROUND STORAGE TANKS IN, ON, OR UNDER THE
PROPERTY, EXCEPT THOSE THAT ARE (I) IN COMPLIANCE WITH ENVIRONMENTAL LAWS
(DEFINED BELOW) AND WITH PERMITS ISSUED PURSUANT THERETO (TO THE EXTENT SUCH
PERMITS ARE REQUIRED UNDER ENVIRONMENTAL LAW), (II) DE-MINIMIS AMOUNTS NECESSARY
TO OPERATE THE PROPERTY FOR THE PURPOSES SET FORTH IN THE LOAN AGREEMENT WHICH
WILL NOT RESULT IN AN ENVIRONMENTAL CONDITION IN, ON OR UNDER THE PROPERTY AND
WHICH ARE OTHERWISE PERMITTED UNDER AND USED IN COMPLIANCE WITH ENVIRONMENTAL
LAW AND (III) FULLY DISCLOSED TO LENDER IN WRITING PURSUANT THE ENVIRONMENTAL
REPORT; (B) THERE ARE NO PAST, PRESENT OR THREATENED RELEASES (DEFINED BELOW) OF
HAZARDOUS SUBSTANCES IN, ON, UNDER OR FROM THE PROPERTY WHICH HAS NOT BEEN FULLY
REMEDIATED IN ACCORDANCE WITH ENVIRONMENTAL LAW; (C) THERE IS NO THREAT OF ANY
RELEASE OF HAZARDOUS SUBSTANCES MIGRATING TO THE PROPERTY; (D) THERE IS NO PAST
OR PRESENT NON-COMPLIANCE WITH ENVIRONMENTAL LAWS, OR WITH PERMITS ISSUED
PURSUANT THERETO, IN CONNECTION WITH THE PROPERTY WHICH HAS NOT BEEN FULLY
REMEDIATED IN ACCORDANCE WITH ENVIRONMENTAL LAW; (E) BORROWER DOES NOT KNOW OF,
AND HAS NOT RECEIVED, ANY WRITTEN OR ORAL NOTICE OR OTHER COMMUNICATION FROM ANY
PERSON (INCLUDING BUT NOT LIMITED TO A GOVERNMENTAL AUTHORITY) RELATING TO
HAZARDOUS SUBSTANCES OR REMEDIATION (DEFINED BELOW) THEREOF, OF POSSIBLE
LIABILITY OF ANY PERSON PURSUANT TO ANY ENVIRONMENTAL LAW, OTHER ENVIRONMENTAL
CONDITIONS IN CONNECTION WITH THE PROPERTY, OR ANY ACTUAL OR POTENTIAL
ADMINISTRATIVE OR JUDICIAL PROCEEDINGS IN CONNECTION WITH ANY OF THE FOREGOING;
AND (F) BORROWER HAS TRUTHFULLY AND FULLY DISCLOSED TO LENDER, IN WRITING, ANY
AND ALL INFORMATION RELATING TO ENVIRONMENTAL CONDITIONS IN, ON, UNDER OR FROM
THE PROPERTY THAT IS KNOWN TO BORROWER AND HAS PROVIDED TO LENDER ALL
INFORMATION THAT IS CONTAINED IN BORROWER’S FILES AND RECORDS, INCLUDING, BUT
NOT LIMITED TO, ANY REPORTS RELATING TO HAZARDOUS SUBSTANCES IN, ON, UNDER OR
FROM THE PROPERTY AND/OR TO THE ENVIRONMENTAL CONDITION OF THE PROPERTY.

“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law,
relating to protection of human health or the environment with respect to
exposure to Hazardous Substances, relating to Hazardous Substances, relating to
liability for or costs

19


--------------------------------------------------------------------------------




of Remediation or prevention of Releases of Hazardous Substances or relating to
liability for or costs of other actual or threatened danger to human health or
the environment with respect to exposure to Hazardous Substances.  Environmental
Law includes, but is not limited to, the following statutes, as amended, any
successor thereto, and any regulations promulgated pursuant thereto, and any
state or local statutes, ordinances, rules, regulations and the like addressing
similar issues:  the Comprehensive Environmental Response, Compensation and
Liability Act; the Emergency Planning and Community Right-to-Know Act; the
Hazardous Substances Transportation Act; the Resource Conservation and Recovery
Act (including but not limited to Subtitle I relating to underground storage
tanks); the Solid Waste Disposal Act; the Clean Water Act; the Clean Air Act;
the Toxic Substances Control Act; the Safe Drinking Water Act; the Occupational
Safety and Health Act; the Federal Water Pollution Control Act; the Federal
Insecticide, Fungicide and Rodenticide Act; the Endangered Species Act; the
National Environmental Policy Act; the River and Harbors Appropriation Act. 
Environmental Law also includes, but is not limited to, any present and future
federal, state and local laws, statutes, ordinances, rules, regulations and the
like, as well as common law:  conditioning transfer of property upon a negative
declaration or other approval of a governmental authority of the environmental
condition of the Property; requiring notification or disclosure of Releases of
Hazardous Substances or other environmental condition of the Property to any
governmental authority or other Person, whether or not in connection with
transfer of title to or interest in property; imposing conditions or
requirements relating to Hazardous Substances in connection with permits or
other authorization for lawful activity; relating to nuisance, trespass or other
causes of action in respect of Hazardous Substances related to the Property; or,
to the extent arising out of the presence of Hazardous Substances, relating to
wrongful death, personal injury, or property or other damage in connection with
any physical condition or use of the Property.

“Hazardous Substances” include but are not limited to any and all substances
(whether solid, liquid or gas) defined, listed, or otherwise classified as
pollutants, hazardous wastes, hazardous substances, hazardous materials,
extremely hazardous wastes, or words of similar meaning or regulatory effect
under any present or future Environmental Laws or that may have a negative
impact on human health or the environment by reason of exposure thereto,
including but not limited to petroleum and petroleum products, asbestos and
asbestos-containing materials, polychlorinated biphenyls, lead, radon,
radioactive materials, flammables and explosives, including molds or other
fungi, bacteria or other microorganisms, or any etiologic agents or materials,
but excluding substances of kinds and in amounts ordinarily and customarily used
or stored in similar properties for the purpose of cleaning or other maintenance
or operations and otherwise in compliance with all Environmental Laws.

“Release” of any Hazardous Substance includes but is not limited to any release,
deposit, discharge, emission, leaking, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances.

20


--------------------------------------------------------------------------------




“Remediation” includes but is not limited to any response, remedial, removal, or
corrective action, any activity to clean-up, detoxify, decontaminate, contain or
otherwise remediate any Hazardous Substance, any actions to prevent, cure or
mitigate any Release of any Hazardous Substance, any action to comply with any
Environmental Laws or with any permits issued pursuant thereto, any inspection,
investigation, study, monitoring, assessment, audit, sampling and testing,
laboratory or other analysis, or evaluation relating to any Hazardous Substances
or to anything referred to in Article 8.


SECTION 8.2            ENVIRONMENTAL COVENANTS.  BORROWER COVENANTS AND AGREES
THAT:  (A) BORROWER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO ENSURE THAT ALL
USES AND OPERATIONS ON OR OF THE PROPERTY SHALL BE IN COMPLIANCE WITH ALL
ENVIRONMENTAL LAWS AND PERMITS ISSUED PURSUANT THERETO; (B) BORROWER SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO PREVENT ANY RELEASES OF HAZARDOUS SUBSTANCES
IN, ON, UNDER OR FROM THE PROPERTY; (C) BORROWER SHALL NOT PERMIT ANY HAZARDOUS
SUBSTANCES IN, ON, OR UNDER THE PROPERTY, EXCEPT THOSE THAT ARE (I) IN
COMPLIANCE WITH ALL ENVIRONMENTAL LAWS AND WITH PERMITS ISSUED PURSUANT THERETO
(TO THE EXTENT SUCH PERMITS ARE REQUIRED BY ENVIRONMENTAL LAW), (II) DE-MINIMIS
AMOUNTS NECESSARY TO OPERATE THE PROPERTY FOR THE PURPOSES SET FORTH IN THE LOAN
AGREEMENT WHICH WILL NOT RESULT IN AN ENVIRONMENTAL CONDITION IN, ON OR UNDER
THE PROPERTY AND WHICH ARE OTHERWISE PERMITTED UNDER AND USED IN COMPLIANCE WITH
ENVIRONMENTAL LAW AND (III) FULLY DISCLOSED TO LENDER IN WRITING; (D) BORROWER
SHALL KEEP THE PROPERTY FREE AND CLEAR OF ALL LIENS AND OTHER ENCUMBRANCES
IMPOSED PURSUANT TO ANY ENVIRONMENTAL LAW, WHETHER DUE TO ANY ACT OR OMISSION OF
BORROWER OR ANY OTHER PERSON (THE “ENVIRONMENTAL LIENS”); (E) BORROWER SHALL, AT
ITS SOLE COST AND EXPENSE, FULLY AND EXPEDITIOUSLY COOPERATE IN ALL ACTIVITIES
PURSUANT TO SECTION 8.3 BELOW, INCLUDING BUT NOT LIMITED TO PROVIDING ALL
RELEVANT INFORMATION AND MAKING KNOWLEDGEABLE PERSONS AVAILABLE FOR INTERVIEWS;
(F) BORROWER SHALL, AT ITS SOLE COST AND EXPENSE, PERFORM ANY ENVIRONMENTAL SITE
ASSESSMENT OR OTHER INVESTIGATION OF ENVIRONMENTAL CONDITIONS IN CONNECTION WITH
THE PROPERTY, PURSUANT TO ANY REASONABLE WRITTEN REQUEST OF LENDER MADE IN THE
EVENT THAT LENDER HAS REASON TO BELIEVE THAT AN ENVIRONMENTAL HAZARD EXISTS ON
THE PROPERTY (INCLUDING BUT NOT LIMITED TO SAMPLING, TESTING AND ANALYSIS OF
SOIL, WATER, AIR, BUILDING MATERIALS AND OTHER MATERIALS AND SUBSTANCES WHETHER
SOLID, LIQUID OR GAS), AND SHARE WITH LENDER THE REPORTS AND OTHER RESULTS
THEREOF, AND LENDER AND OTHER INDEMNIFIED PARTIES SHALL BE ENTITLED TO RELY ON
SUCH REPORTS AND OTHER RESULTS THEREOF; (G) BORROWER SHALL, AT ITS SOLE COST AND
EXPENSE, COMPLY WITH ALL REASONABLE WRITTEN REQUESTS OF LENDER MADE IN THE EVENT
THAT LENDER HAS REASON TO BELIEVE THAT AN ENVIRONMENTAL HAZARD EXISTS ON THE
PROPERTY TO (I) REASONABLY EFFECTUATE REMEDIATION OF ANY CONDITION (INCLUDING
BUT NOT LIMITED TO A RELEASE OF A HAZARDOUS SUBSTANCE) IN, ON, UNDER OR FROM THE
PROPERTY; (II) COMPLY WITH ANY ENVIRONMENTAL LAW; (III) COMPLY WITH ANY
DIRECTIVE FROM ANY GOVERNMENTAL AUTHORITY; AND (IV) TAKE ANY OTHER REASONABLE
ACTION NECESSARY OR APPROPRIATE FOR PROTECTION OF HUMAN HEALTH OR THE
ENVIRONMENT; (H) BORROWER SHALL NOT DO OR ALLOW ANY TENANT OR OTHER USER OF THE
PROPERTY TO DO ANY ACT WITH RESPECT TO HAZARDOUS SUBSTANCES THAT MATERIALLY
INCREASES THE DANGERS TO HUMAN HEALTH OR THE ENVIRONMENT, POSES AN UNREASONABLE
RISK OF HARM TO ANY PERSON (WHETHER ON OR OFF THE PROPERTY), IMPAIRS OR MAY
IMPAIR THE VALUE OF THE PROPERTY, IS CONTRARY TO ANY REQUIREMENT OF ANY INSURER,
CONSTITUTES A PUBLIC OR PRIVATE NUISANCE, CONSTITUTES WASTE, OR VIOLATES ANY
COVENANT, CONDITION, AGREEMENT OR EASEMENT APPLICABLE TO THE PROPERTY; (I)
BORROWER SHALL IMMEDIATELY NOTIFY LENDER IN WRITING OF (A) ANY PRESENCE OR
RELEASES OR THREATENED

21


--------------------------------------------------------------------------------





RELEASES OF HAZARDOUS SUBSTANCES IN, ON, UNDER, FROM OR MIGRATING TOWARDS THE
PROPERTY; (B) ANY NON-COMPLIANCE WITH ANY ENVIRONMENTAL LAWS RELATED IN ANY WAY
TO THE PROPERTY; (C) ANY ACTUAL OR POTENTIAL ENVIRONMENTAL LIEN; (D) ANY
REQUIRED OR PROPOSED REMEDIATION OF ENVIRONMENTAL CONDITIONS RELATING TO THE
PROPERTY; AND (E) ANY WRITTEN NOTICE OR OTHER WRITTEN COMMUNICATION OF WHICH
BORROWER BECOMES AWARE FROM ANY SOURCE WHATSOEVER (INCLUDING BUT NOT LIMITED TO
A GOVERNMENTAL ENTITY) RELATING IN ANY WAY TO HAZARDOUS SUBSTANCES OR
REMEDIATION THEREOF, POSSIBLE LIABILITY OF ANY PERSON PURSUANT TO ANY
ENVIRONMENTAL LAW, OTHER ENVIRONMENTAL CONDITIONS IN CONNECTION WITH THE
PROPERTY, OR ANY ACTUAL OR POTENTIAL ADMINISTRATIVE OR JUDICIAL PROCEEDINGS IN
CONNECTION WITH ANYTHING REFERRED TO IN THIS ARTICLE 8; AND (J) TO THE EXTENT
POSSIBLE USING COMMERCIALLY REASONABLE EFFORTS, THE PROPERTY SHALL BE MAINTAINED
IN SUCH A MANNER AS TO PREVENT EXCESS HUMIDITY OR ACCUMULATION OF MOISTURE THAT
MAY PROMOTE THE GROWTH OF MOLDS OR OTHER FUNGI AND OTHER MICROORGANISMS.


SECTION 8.3            LENDER’S RIGHTS.  IN THE EVENT THAT LENDER HAS REASON TO
BELIEVE THAT AN ENVIRONMENTAL HAZARD EXISTS ON THE PROPERTY THAT DOES NOT, IN
LENDER’S SOLE DISCRETION, ENDANGER ANY TENANTS OR OTHER OCCUPANTS OF THE
PROPERTY OR THEIR GUESTS OR THE GENERAL PUBLIC OR MATERIALLY AND ADVERSELY
AFFECT THE VALUE OF THE PROPERTY, UPON REASONABLE NOTICE FROM LENDER, BORROWER
SHALL, AT BORROWER’S EXPENSE, PROMPTLY CAUSE AN ENGINEER OR CONSULTANT
SATISFACTORY TO LENDER TO CONDUCT AN ENVIRONMENTAL ASSESSMENT OR AUDIT (THE
SCOPE OF WHICH SHALL BE DETERMINED IN LENDER’S SOLE AND ABSOLUTE DISCRETION) AND
TAKE ANY SAMPLES OF SOIL, GROUNDWATER OR OTHER WATER, AIR, OR BUILDING MATERIALS
OR ANY OTHER INVASIVE TESTING REQUESTED BY LENDER AND PROMPTLY DELIVER THE
RESULTS OF ANY SUCH ASSESSMENT, AUDIT, SAMPLING OR OTHER TESTING; PROVIDED,
HOWEVER, IF SUCH RESULTS ARE NOT DELIVERED TO LENDER WITHIN A REASONABLE PERIOD
OR IF LENDER HAS REASON TO BELIEVE THAT AN ENVIRONMENTAL HAZARD EXISTS ON THE
PROPERTY THAT, IN LENDER’S SOLE JUDGMENT, ENDANGERS ANY TENANT OR OTHER OCCUPANT
OF THE PROPERTY OR THEIR GUESTS OR THE GENERAL PUBLIC OR MAY MATERIALLY AND
ADVERSELY AFFECT THE VALUE OF THE PROPERTY, UPON REASONABLE NOTICE TO BORROWER,
LENDER AND ANY OTHER PERSON DESIGNATED BY LENDER, INCLUDING BUT NOT LIMITED TO
ANY RECEIVER, ANY REPRESENTATIVE OF A GOVERNMENTAL ENTITY, AND ANY ENVIRONMENTAL
CONSULTANT, SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO ENTER UPON THE
PROPERTY AT ALL REASONABLE TIMES TO ASSESS ANY AND ALL ASPECTS OF THE
ENVIRONMENTAL CONDITION OF THE PROPERTY AND ITS USE, INCLUDING BUT NOT LIMITED
TO CONDUCTING ANY ENVIRONMENTAL ASSESSMENT OR AUDIT (THE SCOPE OF WHICH SHALL BE
DETERMINED IN LENDER’S SOLE AND ABSOLUTE DISCRETION) AND TAKING SAMPLES OF SOIL,
GROUNDWATER OR OTHER WATER, AIR, OR BUILDING MATERIALS, AND REASONABLY
CONDUCTING OTHER INVASIVE TESTING.  BORROWER SHALL COOPERATE WITH AND PROVIDE
LENDER AND ANY SUCH PERSON DESIGNATED BY LENDER WITH ACCESS TO THE PROPERTY.


ARTICLE IX - INDEMNIFICATION


SECTION 9.1            GENERAL INDEMNIFICATION.  BORROWER SHALL, AT ITS SOLE
COST AND EXPENSE, PROTECT, DEFEND, INDEMNIFY, RELEASE AND HOLD HARMLESS THE
INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL CLAIMS, SUITS, LIABILITIES
(INCLUDING, WITHOUT LIMITATION, STRICT LIABILITIES), ACTIONS, PROCEEDINGS,
OBLIGATIONS, DEBTS, DAMAGES, LOSSES, COSTS, EXPENSES, DIMINUTIONS IN VALUE,
FINES, PENALTIES, CHARGES, FEES, EXPENSES, JUDGMENTS, AWARDS, AMOUNTS PAID IN
SETTLEMENT, PUNITIVE DAMAGES, FORESEEABLE AND

22


--------------------------------------------------------------------------------





UNFORESEEABLE CONSEQUENTIAL DAMAGES, OF WHATEVER KIND OR NATURE (INCLUDING BUT
NOT LIMITED TO REASONABLE ATTORNEYS’ FEES AND OTHER COSTS OF DEFENSE)
(COLLECTIVELY, THE “LOSSES”) IMPOSED UPON OR INCURRED BY OR ASSERTED AGAINST ANY
INDEMNIFIED PARTIES AND DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY
RELATING TO ANY ONE OR MORE OF THE FOLLOWING, EXCEPT, IN EACH CASE, TO THE
EXTENT ARISING OUT OF ANY INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT:  (A) OWNERSHIP OF THIS SECURITY INSTRUMENT, THE PROPERTY OR ANY
INTEREST THEREIN OR RECEIPT OF ANY RENTS; (B) ANY AMENDMENT TO, OR RESTRUCTURING
OF, THE DEBT, THE NOTE, THE LOAN AGREEMENT, THIS SECURITY INSTRUMENT, OR ANY
OTHER LOAN DOCUMENTS; (C) ANY AND ALL LAWFUL ACTION THAT MAY BE TAKEN BY LENDER
IN CONNECTION WITH THE ENFORCEMENT OF THE PROVISIONS OF THIS SECURITY
INSTRUMENT, THE LOAN AGREEMENT, THE NOTE OR ANY OF THE OTHER LOAN DOCUMENTS,
WHETHER OR NOT SUIT IS FILED IN CONNECTION WITH SAME, OR IN CONNECTION WITH
BORROWER, ANY GUARANTOR OR INDEMNIFYING PERSON AND/OR ANY PARTNER, JOINT
VENTURER OR SHAREHOLDER THEREOF BECOMING A PARTY TO A VOLUNTARY OR INVOLUNTARY
FEDERAL OR STATE BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING; (D) ANY ACCIDENT,
INJURY TO OR DEATH OF PERSONS OR LOSS OF OR DAMAGE TO PROPERTY OCCURRING IN, ON
OR ABOUT THE PROPERTY OR ANY PART THEREOF OR ON THE ADJOINING SIDEWALKS, CURBS,
ADJACENT PROPERTY OR ADJACENT PARKING AREAS, STREETS OR WAYS; (E) ANY USE,
NONUSE OR CONDITION IN, ON OR ABOUT THE PROPERTY OR ANY PART THEREOF OR ON THE
ADJOINING SIDEWALKS, CURBS, ADJACENT PROPERTY OR ADJACENT PARKING AREAS, STREETS
OR WAYS; (F) ANY FAILURE ON THE PART OF BORROWER TO PERFORM OR BE IN COMPLIANCE
WITH ANY OF THE TERMS OF THIS SECURITY INSTRUMENT, THE NOTE, THE LOAN AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS; (G) PERFORMANCE OF ANY LABOR OR SERVICES OR
THE FURNISHING OF ANY MATERIALS OR OTHER PROPERTY IN RESPECT OF THE PROPERTY OR
ANY PART THEREOF; (H) THE FAILURE OF ANY PERSON TO FILE TIMELY WITH THE INTERNAL
REVENUE SERVICE AN ACCURATE FORM 1099-B, STATEMENT FOR RECIPIENTS OF PROCEEDS
FROM REAL ESTATE, BROKER AND BARTER EXCHANGE TRANSACTIONS, WHICH MAY BE REQUIRED
IN CONNECTION WITH THIS SECURITY INSTRUMENT, OR TO SUPPLY A COPY THEREOF IN A
TIMELY FASHION TO THE RECIPIENT OF THE PROCEEDS OF THE TRANSACTION IN CONNECTION
WITH WHICH THIS SECURITY INSTRUMENT IS MADE; (I) ANY FAILURE OF THE PROPERTY TO
BE IN COMPLIANCE WITH ANY LEGAL REQUIREMENTS; (J) THE ENFORCEMENT BY ANY
INDEMNIFIED PARTY OF THE PROVISIONS OF THIS ARTICLE 9; (K) ANY AND ALL CLAIMS
AND DEMANDS WHATSOEVER WHICH MAY BE ASSERTED AGAINST LENDER BY REASON OF ANY
ALLEGED OBLIGATIONS OR UNDERTAKINGS ON ITS PART TO PERFORM OR DISCHARGE ANY OF
THE TERMS, COVENANTS, OR AGREEMENTS CONTAINED IN ANY LEASE; (L) THE PAYMENT OF
ANY COMMISSION, CHARGE OR BROKERAGE FEE TO ANYONE CLAIMING THROUGH BORROWER
WHICH MAY BE PAYABLE IN CONNECTION WITH THE FUNDING OF THE LOAN; OR (M) ANY
MISREPRESENTATION MADE BY BORROWER IN THIS SECURITY INSTRUMENT OR ANY OTHER LOAN
DOCUMENT.  ANY AMOUNTS PAYABLE TO LENDER BY REASON OF THE APPLICATION OF THIS
SECTION 9.1 SHALL BECOME IMMEDIATELY DUE AND PAYABLE AND SHALL BEAR INTEREST AT
THE DEFAULT RATE FROM THE DATE LOSS OR DAMAGE IS SUSTAINED BY LENDER UNTIL
PAID.  FOR PURPOSES OF THIS ARTICLE 9, THE TERM “INDEMNIFIED PARTIES” MEANS
LENDER AND ANY PERSON WHO IS OR WILL HAVE BEEN INVOLVED IN THE ORIGINATION OF
THE LOAN, ANY PERSON WHO IS OR WILL HAVE BEEN INVOLVED IN THE SERVICING OF THE
LOAN SECURED HEREBY, ANY PERSON IN WHOSE NAME THE ENCUMBRANCE CREATED BY THIS
SECURITY INSTRUMENT IS OR WILL HAVE BEEN RECORDED, ANY PERSON WHO MAY HOLD OR
ACQUIRE OR WILL HAVE HELD A FULL OR PARTIAL INTEREST IN THE LOAN SECURED HEREBY
(INCLUDING, BUT NOT LIMITED TO, INVESTORS OR PROSPECTIVE INVESTORS IN THE
SECURITIES, AS WELL AS CUSTODIANS, TRUSTEES AND OTHER FIDUCIARIES WHO HOLD OR
HAVE HELD A FULL OR PARTIAL INTEREST IN THE LOAN SECURED HEREBY FOR THE BENEFIT
OF THIRD PARTIES) AS WELL

23


--------------------------------------------------------------------------------





AS THE RESPECTIVE DIRECTORS, OFFICERS, SHAREHOLDERS, PARTNERS, EMPLOYEES,
AGENTS, SERVANTS, REPRESENTATIVES, CONTRACTORS, SUBCONTRACTORS, AFFILIATES,
SUBSIDIARIES, PARTICIPANTS, SUCCESSORS AND ASSIGNS OF ANY AND ALL OF THE
FOREGOING (INCLUDING, BUT NOT LIMITED TO, ANY OTHER PERSON WHO HOLDS OR ACQUIRES
OR WILL HAVE HELD A PARTICIPATION OR OTHER FULL OR PARTIAL INTEREST IN THE LOAN,
WHETHER DURING THE TERM OF THE LOAN OR AS A PART OF OR FOLLOWING A FORECLOSURE
OF THE LOAN AND ANY SUCCESSORS BY MERGER, CONSOLIDATION OR ACQUISITION OF ALL OR
A SUBSTANTIAL PORTION OF LENDER’S ASSETS AND BUSINESS).


SECTION 9.2            SECURITY INSTRUMENT AND/OR INTANGIBLE TAX.  BORROWER
SHALL, AT ITS SOLE COST AND EXPENSE, PROTECT, DEFEND, INDEMNIFY, RELEASE AND
HOLD HARMLESS THE INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES
IMPOSED UPON OR INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED PARTIES AND
DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY RELATING TO ANY TAX ON THE
MAKING AND/OR RECORDING OF THIS SECURITY INSTRUMENT, THE NOTE OR ANY OF THE
OTHER LOAN DOCUMENTS, BUT EXCLUDING ANY INCOME, FRANCHISE OR OTHER SIMILAR
TAXES.


SECTION 9.3            ERISA INDEMNIFICATION.  BORROWER SHALL, AT ITS SOLE COST
AND EXPENSE, PROTECT, DEFEND, INDEMNIFY, RELEASE AND HOLD HARMLESS THE
INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES AND COSTS INCURRED IN THE INVESTIGATION,
DEFENSE, AND SETTLEMENT OF LOSSES INCURRED IN CORRECTING ANY PROHIBITED
TRANSACTION OR IN THE SALE OF A PROHIBITED LOAN, AND IN OBTAINING ANY INDIVIDUAL
PROHIBITED TRANSACTION EXEMPTION UNDER ERISA THAT MAY BE REQUIRED, IN LENDER’S
SOLE DISCRETION) THAT LENDER MAY INCUR, DIRECTLY OR INDIRECTLY, AS A RESULT OF A
DEFAULT UNDER SECTIONS 4.1.9 OR 5.2.12 OF THE LOAN AGREEMENT.


SECTION 9.4            ENVIRONMENTAL INDEMNIFICATION.  BORROWER SHALL, AT ITS
SOLE COST AND EXPENSE, PROTECT, DEFEND, INDEMNIFY, RELEASE AND HOLD HARMLESS THE
INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES AND COSTS OF REMEDIATION
(WHETHER OR NOT PERFORMED VOLUNTARILY), ENGINEERS’ FEES, ENVIRONMENTAL
CONSULTANTS’ FEES, AND COSTS OF INVESTIGATION (INCLUDING BUT NOT LIMITED TO
SAMPLING, TESTING, AND ANALYSIS OF SOIL, WATER, AIR, BUILDING MATERIALS AND
OTHER MATERIALS AND SUBSTANCES WHETHER SOLID, LIQUID OR GAS) IMPOSED UPON OR
INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED PARTIES, AND ARISING OUT OF OR
IN ANY WAY RELATING TO ANY ONE OR MORE OF THE FOLLOWING:  (A) ANY PRESENCE OF
ANY HAZARDOUS SUBSTANCES IN, ON, ABOVE, OR UNDER THE PROPERTY; (B) ANY PAST,
PRESENT OR THREATENED RELEASE OF HAZARDOUS SUBSTANCES IN, ON, ABOVE, UNDER OR
FROM THE PROPERTY; (C) ANY ACTIVITY BY BORROWER, ANY PERSON AFFILIATED WITH
BORROWER OR ANY TENANT OR OTHER USER OF THE PROPERTY IN CONNECTION WITH ANY
ACTUAL, PROPOSED OR THREATENED USE, TREATMENT, STORAGE, HOLDING, EXISTENCE,
DISPOSITION OR OTHER RELEASE, GENERATION, PRODUCTION, MANUFACTURING, PROCESSING,
REFINING, CONTROL, MANAGEMENT, ABATEMENT, REMOVAL, HANDLING, TRANSFER OR
TRANSPORTATION TO OR FROM THE PROPERTY OF ANY HAZARDOUS SUBSTANCES AT ANY TIME
LOCATED IN, UNDER, ON OR ABOVE THE PROPERTY; (D) ANY ACTIVITY BY BORROWER, ANY
PERSON AFFILIATED WITH BORROWER OR ANY TENANT OR OTHER USER OF THE PROPERTY IN
CONNECTION WITH ANY ACTUAL OR PROPOSED REMEDIATION OF ANY HAZARDOUS SUBSTANCES
AT ANY TIME LOCATED IN, UNDER, ON OR ABOVE THE PROPERTY, WHETHER OR NOT SUCH
REMEDIATION IS VOLUNTARY OR PURSUANT TO COURT OR ADMINISTRATIVE ORDER, INCLUDING
BUT NOT LIMITED TO ANY REMOVAL, REMEDIAL OR CORRECTIVE ACTION; (E) ANY PAST OR
PRESENT NON-COMPLIANCE OR VIOLATIONS OF ANY ENVIRONMENTAL LAWS (OR PERMITS
ISSUED PURSUANT TO ANY ENVIRONMENTAL

24


--------------------------------------------------------------------------------





LAW) IN CONNECTION WITH THE PROPERTY OR OPERATIONS THEREON, INCLUDING BUT NOT
LIMITED TO ANY FAILURE BY BORROWER, ANY AFFILIATE OF BORROWER OR ANY TENANT OR
OTHER USER OF THE PROPERTY TO COMPLY WITH ANY ORDER OF ANY GOVERNMENTAL
AUTHORITY IN CONNECTION WITH ANY ENVIRONMENTAL LAWS; (F) THE IMPOSITION,
RECORDING OR FILING OF ANY ENVIRONMENTAL LIEN ENCUMBERING THE PROPERTY; (G) ANY
ADMINISTRATIVE PROCESSES OR PROCEEDINGS OR JUDICIAL PROCEEDINGS IN ANY WAY
CONNECTED WITH ANY MATTER ADDRESSED IN ARTICLE 8 AND THIS SECTION 9.4; (H) ANY
PAST, PRESENT OR THREATENED INJURY TO, DESTRUCTION OF OR LOSS OF NATURAL
RESOURCES IN ANY WAY CONNECTED WITH THE PROPERTY, INCLUDING BUT NOT LIMITED TO
COSTS TO INVESTIGATE AND ASSESS SUCH INJURY, DESTRUCTION OR LOSS; (I) ANY ACTS
OF BORROWER OR OTHER USERS OF THE PROPERTY IN ARRANGING FOR DISPOSAL OR
TREATMENT, OR ARRANGING WITH A TRANSPORTER FOR TRANSPORT FOR DISPOSAL OR
TREATMENT, OF HAZARDOUS SUBSTANCES OWNED OR POSSESSED BY SUCH BORROWER OR OTHER
USERS, AT ANY FACILITY OR INCINERATION VESSEL OWNED OR OPERATED BY ANOTHER
PERSON AND CONTAINING SUCH OR ANY SIMILAR HAZARDOUS SUBSTANCE; (J) ANY ACTS OF
BORROWER OR OTHER USERS OF THE PROPERTY, IN ACCEPTING ANY HAZARDOUS SUBSTANCE
FOR TRANSPORT TO DISPOSAL OR TREATMENT FACILITIES, INCINERATION VESSELS OR SITES
SELECTED BY BORROWER OR SUCH OTHER USERS, FROM WHICH THERE IS A RELEASE, OR A
THREATENED RELEASE OF ANY HAZARDOUS SUBSTANCE WHICH CAUSES THE INCURRENCE OF
COSTS FOR REMEDIATION; (K) ANY PERSONAL INJURY, WRONGFUL DEATH, OR PROPERTY
DAMAGE ARISING UNDER ANY STATUTORY OR COMMON LAW OR TORT LAW THEORY, INCLUDING
BUT NOT LIMITED TO DAMAGES ASSESSED FOR THE MAINTENANCE OF A PRIVATE OR PUBLIC
NUISANCE OR FOR THE CONDUCTING OF AN ABNORMALLY DANGEROUS ACTIVITY ON OR NEAR
THE PROPERTY, IN EACH CASE, TO THE EXTENT ARISING OUT OF THE PRESENCE OF
HAZARDOUS SUBSTANCES; AND (1) ANY MISREPRESENTATION OR INACCURACY IN ANY
REPRESENTATION OR WARRANTY OR MATERIAL BREACH OR FAILURE TO PERFORM ANY
COVENANTS OR OTHER OBLIGATIONS PURSUANT TO ARTICLE 8.  THIS INDEMNITY SHALL
SURVIVE ANY TERMINATION, SATISFACTION OR FORECLOSURE OF THIS SECURITY
INSTRUMENT, SUBJECT TO THE PROVISIONS OF SECTION 10.5.  NOTWITHSTANDING THE
FOREGOING, BORROWER SHALL HAVE NO LIABILITY FOR ANY LOSSES IMPOSED UPON OR
INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED PARTIES AND DESCRIBED IN THIS
SECTION 9.4 TO THE EXTENT THAT SUCH LOSSES AROSE SOLELY BY ACTIONS, CONDITIONS
OR EVENTS RELATING TO THE HAZARDOUS SUBSTANCES PLACED IN, ON, ABOVE OR UNDER THE
PROPERTY AFTER THE DATE THAT LENDER OR ANY AFFILIATE OR NOMINEE OF LENDER (OR
ANY PURCHASER AT A FORECLOSURE SALE) ACTUALLY ACQUIRED TITLE TO THE PROPERTY AND
WERE NOT CAUSED BY THE DIRECT OR INDIRECT ACTIONS OF BORROWER OR ANY OFFICER OR
DIRECTOR OF BORROWER OR ANY EMPLOYEE, AGENT, CONTRACTOR OR AFFILIATE OF
BORROWER.


SECTION 9.5            DUTY TO DEFEND; ATTORNEYS’ FEES AND OTHER FEES AND
EXPENSES.  UPON WRITTEN REQUEST BY ANY INDEMNIFIED PARTY, BORROWER SHALL DEFEND
SUCH INDEMNIFIED PARTY (IF REQUESTED BY ANY INDEMNIFIED PARTY, IN THE NAME OF
THE INDEMNIFIED PARTY) BY ATTORNEYS AND OTHER PROFESSIONALS APPROVED BY THE
INDEMNIFIED PARTIES.  NOTWITHSTANDING THE FOREGOING, IF THE DEFENDANTS IN ANY
SUCH CLAIM OR PROCEEDING INCLUDE BOTH BORROWER AND ANY INDEMNIFIED PARTY AND
BORROWER AND SUCH INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED THAT THERE
ARE ANY LEGAL DEFENSES AVAILABLE TO IT AND/OR OTHER INDEMNIFIED PARTIES THAT ARE
DIFFERENT FROM OR ADDITIONAL TO THOSE AVAILABLE TO BORROWER, SUCH INDEMNIFIED
PARTY SHALL HAVE THE RIGHT TO SELECT SEPARATE COUNSEL TO ASSERT SUCH LEGAL
DEFENSES AND TO OTHERWISE PARTICIPATE IN THE DEFENSE OF SUCH ACTION ON BEHALF OF
SUCH INDEMNIFIED PARTY, PROVIDED THAT NO COMPROMISE OR SETTLEMENT SHALL BE
ENTERED WITHOUT BORROWER’S CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD.  UPON DEMAND, BORROWER SHALL PAY OR, IN THE SOLE AND ABSOLUTE
DISCRETION OF THE INDEMNIFIED PARTIES,

25


--------------------------------------------------------------------------------





REIMBURSE, THE INDEMNIFIED PARTIES FOR THE PAYMENT OF REASONABLE FEES AND
DISBURSEMENTS OF ATTORNEYS, ENGINEERS, ENVIRONMENTAL CONSULTANTS, LABORATORIES
AND OTHER PROFESSIONALS IN CONNECTION THEREWITH.


ARTICLE X - WAIVERS


SECTION 10.1         WAIVER OF COUNTERCLAIM.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER HEREBY WAIVES THE RIGHT TO ASSERT A COUNTERCLAIM, OTHER
THAN A MANDATORY OR COMPULSORY COUNTERCLAIM, IN ANY ACTION OR PROCEEDING BROUGHT
AGAINST IT BY LENDER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS SECURITY
INSTRUMENT, THE LOAN AGREEMENT, THE NOTE, ANY OF THE OTHER LOAN DOCUMENTS, OR
THE OBLIGATIONS.


SECTION 10.2         MARSHALLING AND OTHER MATTERS.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER HEREBY WAIVES THE BENEFIT OF ALL APPRAISEMENT,
VALUATION, STAY, EXTENSION, REINSTATEMENT AND REDEMPTION LAWS NOW OR HEREAFTER
IN FORCE AND ALL RIGHTS OF MARSHALLING IN THE EVENT OF ANY SALE HEREUNDER OF THE
PROPERTY OR ANY PART THEREOF OR ANY INTEREST THEREIN.  FURTHER, BORROWER HEREBY
EXPRESSLY WAIVES ANY AND ALL RIGHTS OF REDEMPTION FROM SALE UNDER ANY ORDER OR
DECREE OF FORECLOSURE OF THIS SECURITY INSTRUMENT ON BEHALF OF BORROWER, AND ON
BEHALF OF EACH AND EVERY PERSON ACQUIRING ANY INTEREST IN OR TITLE TO THE
PROPERTY SUBSEQUENT TO THE DATE OF THIS SECURITY INSTRUMENT AND ON BEHALF OF ALL
PERSONS TO THE EXTENT PERMITTED BY APPLICABLE LAW.


SECTION 10.3         WAIVER OF NOTICE.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, BORROWER SHALL NOT BE ENTITLED TO ANY NOTICES OF ANY NATURE WHATSOEVER FROM
LENDER EXCEPT WITH RESPECT TO MATTERS FOR WHICH THIS SECURITY INSTRUMENT OR ANY
OTHER LOAN DOCUMENT SPECIFICALLY AND EXPRESSLY PROVIDES FOR THE GIVING OF NOTICE
BY LENDER TO BORROWER AND EXCEPT WITH RESPECT TO MATTERS FOR WHICH LENDER IS
REQUIRED BY APPLICABLE LAW TO GIVE NOTICE, AND BORROWER HEREBY EXPRESSLY WAIVES
THE RIGHT TO RECEIVE ANY NOTICE FROM LENDER WITH RESPECT TO ANY MATTER FOR WHICH
THIS SECURITY INSTRUMENT DOES NOT SPECIFICALLY AND EXPRESSLY PROVIDE FOR THE
GIVING OF NOTICE BY LENDER TO BORROWER.


SECTION 10.4         WAIVER OF STATUTE OF LIMITATIONS.  TO THE EXTENT PERMITTED
BY APPLICABLE LAW, BORROWER HEREBY EXPRESSLY WAIVES AND RELEASES TO THE FULLEST
EXTENT PERMITTED BY LAW, THE PLEADING OF ANY STATUTE OF LIMITATIONS AS A DEFENSE
TO PAYMENT OF THE DEBT OR PERFORMANCE OF ITS OTHER OBLIGATIONS.


SECTION 10.5         SURVIVAL.  THE INDEMNIFICATIONS MADE PURSUANT TO SECTIONS
9.3 AND 9.4 HEREIN AND THE REPRESENTATIONS AND WARRANTIES, COVENANTS, AND OTHER
OBLIGATIONS ARISING UNDER ARTICLE 8, SHALL CONTINUE INDEFINITELY IN FULL FORCE
AND EFFECT AND SHALL SURVIVE AND SHALL IN NO WAY BE IMPAIRED BY ANY OF THE
FOLLOWING:  ANY SATISFACTION OR OTHER TERMINATION OF THIS SECURITY INSTRUMENT,
ANY ASSIGNMENT OR OTHER TRANSFER OF ALL OR ANY PORTION OF THIS SECURITY
INSTRUMENT OR LENDER’S INTEREST IN THE PROPERTY (BUT, IN SUCH CASE, SHALL
BENEFIT BOTH INDEMNIFIED PARTIES AND ANY ASSIGNEE OR TRANSFEREE), ANY EXERCISE
OF LENDER’S RIGHTS AND REMEDIES PURSUANT HERETO INCLUDING, BUT NOT LIMITED TO,
FORECLOSURE OR ACCEPTANCE OF A DEED IN LIEU OF FORECLOSURE, ANY EXERCISE OF ANY
RIGHTS AND REMEDIES PURSUANT TO THE LOAN AGREEMENT, THE NOTE OR ANY OF THE OTHER
LOAN DOCUMENTS, ANY TRANSFER OF ALL OR ANY PORTION OF THE PROPERTY (WHETHER BY
BORROWER OR BY LENDER

26


--------------------------------------------------------------------------------





FOLLOWING FORECLOSURE OR ACCEPTANCE OF A DEED IN LIEU OF FORECLOSURE OR AT ANY
OTHER TIME), ANY AMENDMENT TO THIS SECURITY INSTRUMENT, THE LOAN AGREEMENT, THE
NOTE OR THE OTHER LOAN DOCUMENTS, AND ANY ACT OR OMISSION THAT MIGHT OTHERWISE
BE CONSTRUED AS A RELEASE OR DISCHARGE OF BORROWER FROM THE OBLIGATIONS PURSUANT
HERETO.


ARTICLE XI - EXCULPATION

The provisions of Section 9.3 of the Loan Agreement are hereby incorporated by
reference into this Security Instrument to the same extent and with the same
force as if fully set forth herein.


ARTICLE XII - NOTICES

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.


ARTICLE XIII - APPLICABLE LAW


SECTION 13.1         GOVERNING LAW.  THIS SECURITY INSTRUMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY
IS LOCATED (WITHOUT REGARD TO ANY CONFLICT OF LAWS OR PRINCIPLES) AND THE
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.


SECTION 13.2         USURY LAWS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, (A)
ALL AGREEMENTS AND COMMUNICATIONS BETWEEN BORROWER AND LENDER ARE HEREBY AND
SHALL AUTOMATICALLY BE LIMITED SO THAT, AFTER TAKING INTO ACCOUNT ALL AMOUNTS
DEEMED INTEREST, THE INTEREST CONTRACTED FOR, CHARGED OR RECEIVED BY LENDER
SHALL NEVER EXCEED THE MAXIMUM LEGAL RATE OR AMOUNT, (B) IN CALCULATING WHETHER
ANY INTEREST EXCEEDS THE MAXIMUM LEGAL RATE, ALL SUCH INTEREST SHALL BE
AMORTIZED, PRORATED, ALLOCATED AND SPREAD OVER THE FULL AMOUNT AND TERM OF ALL
PRINCIPAL INDEBTEDNESS OF BORROWER TO LENDER, AND (C) IF THROUGH ANY CONTINGENCY
OR EVENT, LENDER RECEIVES OR IS DEEMED TO RECEIVE INTEREST IN EXCESS OF THE
MAXIMUM LEGAL RATE, ANY SUCH EXCESS SHALL BE DEEMED TO HAVE BEEN APPLIED TOWARD
PAYMENT OF THE PRINCIPAL OF ANY AND ALL THEN OUTSTANDING INDEBTEDNESS OF
BORROWER TO LENDER, OR IF THERE IS NO SUCH INDEBTEDNESS, SHALL IMMEDIATELY BE
RETURNED TO BORROWER.


SECTION 13.3         PROVISIONS SUBJECT TO APPLICABLE LAW.  ALL RIGHTS, POWERS
AND REMEDIES PROVIDED IN THIS SECURITY INSTRUMENT MAY BE EXERCISED ONLY TO THE
EXTENT THAT THE EXERCISE THEREOF DOES NOT VIOLATE ANY APPLICABLE PROVISIONS OF
LAW AND ARE INTENDED TO BE LIMITED TO THE EXTENT NECESSARY SO THAT THEY WILL NOT
RENDER THIS SECURITY INSTRUMENT INVALID, UNENFORCEABLE OR NOT ENTITLED TO BE
RECORDED, REGISTERED OR FILED UNDER THE PROVISIONS OF ANY APPLICABLE LAW.  IF
ANY TERM OF THIS SECURITY INSTRUMENT OR ANY APPLICATION THEREOF SHALL BE INVALID
OR UNENFORCEABLE, THE REMAINDER OF THIS SECURITY INSTRUMENT AND ANY OTHER
APPLICATION OF THE TERM SHALL NOT BE AFFECTED THEREBY.

27


--------------------------------------------------------------------------------





ARTICLE XIV - DEFINITIONS

All capitalized terms not defined herein shall have the respective meanings set
forth in the Loan Agreement.  Unless the context clearly indicates a contrary
intent or unless otherwise specifically provided herein, words used in this
Security Instrument may be used interchangeably in singular or plural form and
the word “Borrower” shall mean “each Borrower and any subsequent owner or owners
of the Property or any part thereof, or any interest therein,  the word “Lender”
shall mean “Lender and any subsequent holder of the Note,” the word “Note” shall
mean “the Note and any other evidence of indebtedness secured by this Security
Instrument,” the word “Property” shall include any portion of the Property and
any interest therein, and the phrases “attorneys’ fees”, “legal fees” and
“counsel fees” shall include any and all attorneys’, paralegal and law clerk
fees and disbursements, including, but not limited to, fees and disbursements at
the pre-trial, trial and appellate levels incurred or paid by Lender in
protecting its interest in the Property, the Leases and the Rents and enforcing
its rights hereunder.


ARTICLE XV - MISCELLANEOUS PROVISIONS


SECTION 15.1         NO ORAL CHANGE.  THIS SECURITY INSTRUMENT, AND ANY
PROVISIONS HEREOF, MAY NOT BE MODIFIED, AMENDED, WAIVED, EXTENDED, CHANGED,
DISCHARGED OR TERMINATED ORALLY OR BY ANY ACT OR FAILURE TO ACT ON THE PART OF
BORROWER OR LENDER, BUT ONLY BY AN AGREEMENT IN WRITING SIGNED BY THE PARTY
AGAINST WHOM ENFORCEMENT OF ANY MODIFICATION, AMENDMENT, WAIVER, EXTENSION,
CHANGE, DISCHARGE OR TERMINATION IS SOUGHT.


SECTION 15.2         SUCCESSORS AND ASSIGNS.  THIS SECURITY INSTRUMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF BORROWER AND LENDER AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS FOREVER.


SECTION 15.3         INAPPLICABLE PROVISIONS.  IF ANY TERM, COVENANT OR
CONDITION OF THE LOAN AGREEMENT, THE NOTE OR THIS SECURITY INSTRUMENT IS HELD TO
BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE LOAN AGREEMENT, THE
NOTE AND THIS SECURITY INSTRUMENT SHALL BE CONSTRUED WITHOUT SUCH PROVISION.


SECTION 15.4         HEADINGS, ETC.  THE HEADINGS AND CAPTIONS OF VARIOUS
SECTIONS OF THIS SECURITY INSTRUMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND
ARE NOT TO BE CONSTRUED AS DEFINING OR LIMITING, IN ANY WAY, THE SCOPE OR INTENT
OF THE PROVISIONS HEREOF.


SECTION 15.5         NUMBER AND GENDER.  WHENEVER THE CONTEXT MAY REQUIRE, ANY
PRONOUNS USED HEREIN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE OR
NEUTER FORMS, AND THE SINGULAR FORM OF NOUNS AND PRONOUNS SHALL INCLUDE THE
PLURAL AND VICE VERSA.


SECTION 15.6         SUBROGATION.  IF ANY OR ALL OF THE PROCEEDS OF THE NOTE
HAVE BEEN USED TO EXTINGUISH, EXTEND OR RENEW ANY INDEBTEDNESS HERETOFORE
EXISTING AGAINST THE PROPERTY, THEN, TO THE EXTENT OF THE FUNDS SO USED, LENDER
SHALL BE SUBROGATED TO ALL OF THE RIGHTS, CLAIMS, LIENS, TITLES, AND INTERESTS
EXISTING AGAINST THE PROPERTY HERETOFORE HELD BY,

28


--------------------------------------------------------------------------------





OR IN FAVOR OF, THE HOLDER OF SUCH INDEBTEDNESS AND SUCH FORMER RIGHTS, CLAIMS,
LIENS, TITLES, AND INTERESTS, IF ANY, ARE NOT WAIVED BUT RATHER ARE CONTINUED IN
FULL FORCE AND EFFECT IN FAVOR OF LENDER AND ARE MERGED WITH THE LIEN AND
SECURITY INTEREST CREATED HEREIN AS CUMULATIVE SECURITY FOR THE REPAYMENT OF THE
DEBT, THE PERFORMANCE AND DISCHARGE OF BORROWER’S OBLIGATIONS HEREUNDER, UNDER
THE LOAN AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE PERFORMANCE
AND DISCHARGE OF THE OTHER OBLIGATIONS.


SECTION 15.7         ENTIRE AGREEMENT.  THE NOTE, THE LOAN AGREEMENT, THIS
SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AND AGREEMENT BETWEEN BORROWER AND LENDER WITH RESPECT TO THE
TRANSACTIONS ARISING IN CONNECTION WITH THE DEBT AND SUPERSEDE ALL PRIOR WRITTEN
OR ORAL UNDERSTANDINGS AND AGREEMENTS BETWEEN BORROWER AND LENDER WITH RESPECT
THERETO.  BORROWER HEREBY ACKNOWLEDGES THAT, EXCEPT AS INCORPORATED IN WRITING
IN THE NOTE, THE LOAN AGREEMENT, THIS SECURITY INSTRUMENT AND THE OTHER LOAN
DOCUMENTS, THERE ARE NOT, AND WERE NOT, AND NO PERSONS ARE OR WERE AUTHORIZED BY
LENDER TO MAKE, ANY REPRESENTATIONS, UNDERSTANDINGS, STIPULATIONS, AGREEMENTS OR
PROMISES, ORAL OR WRITTEN, WITH RESPECT TO THE TRANSACTION WHICH IS THE SUBJECT
OF THE NOTE, THE LOAN AGREEMENT, THIS SECURITY INSTRUMENT AND THE OTHER LOAN
DOCUMENTS.


SECTION 15.8         LIMITATION ON LENDER’S RESPONSIBILITY.  NO PROVISION OF
THIS SECURITY INSTRUMENT SHALL OPERATE TO PLACE ANY OBLIGATION OR LIABILITY FOR
THE CONTROL, CARE, MANAGEMENT OR REPAIR OF THE PROPERTY UPON LENDER, NOR SHALL
IT OPERATE TO MAKE LENDER RESPONSIBLE OR LIABLE FOR ANY WASTE COMMITTED ON THE
PROPERTY BY THE TENANTS OR ANY OTHER PERSON, OR FOR ANY DANGEROUS OR DEFECTIVE
CONDITION OF THE PROPERTY, OR FOR ANY NEGLIGENCE IN THE MANAGEMENT, UPKEEP,
REPAIR OR CONTROL OF THE PROPERTY RESULTING IN LOSS OR INJURY OR DEATH TO ANY
TENANT, LICENSEE, EMPLOYEE OR STRANGER.  NOTHING HEREIN CONTAINED SHALL BE
CONSTRUED AS CONSTITUTING LENDER A “MORTGAGEE IN POSSESSION.”


ARTICLE XVI - GROUND LEASE PROVISIONS


SECTION 16.1         NO MERGER OF FEE AND LEASEHOLD ESTATES; RELEASES.  SO LONG
AS ANY PORTION OF THE DEBT SHALL REMAIN UNPAID, UNLESS LENDER SHALL OTHERWISE
CONSENT, THE FEE TITLE TO THE LAND AND THE LEASEHOLD ESTATE SHALL NOT MERGE BUT
SHALL ALWAYS BE KEPT SEPARATE AND DISTINCT, NOTWITHSTANDING THE UNION OF SUCH
ESTATES IN BORROWER, GROUND LESSOR OR IN ANY OTHER PERSON BY PURCHASE, OPERATION
OF LAW OR OTHERWISE.  LENDER RESERVES THE RIGHT, AT ANY TIME, TO RELEASE
PORTIONS OF THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, THE LEASEHOLD ESTATE,
WITH OR WITHOUT CONSIDERATION, AT LENDER’S ELECTION, WITHOUT WAIVING OR
AFFECTING ANY OF ITS RIGHTS HEREUNDER OR UNDER THE NOTE OR THE OTHER LOAN
DOCUMENTS AND ANY SUCH RELEASE SHALL NOT AFFECT LENDER’S RIGHTS IN CONNECTION
WITH THE PORTION OF THE PROPERTY NOT SO RELEASED.


SECTION 16.2         BORROWER’S ACQUISITION OF FEE ESTATE.  IN THE EVENT THAT
BORROWER, SO LONG AS ANY PORTION OF THE DEBT REMAINS UNPAID, SHALL BECOME THE
OWNER AND HOLDER OF GROUND LESSOR’S FEE INTEREST IN THE PORTION OF THE PROPERTY
DEMISED PURSUANT TO THE GROUND LEASE, THE LIEN OF THIS SECURITY INSTRUMENT SHALL
BE SPREAD TO COVER SUCH INTEREST AND SUCH INTEREST SHALL BE DEEMED TO BE
INCLUDED IN THE PROPERTY.  BORROWER AGREES, AT ITS SOLE COST AND EXPENSE,
INCLUDING WITHOUT LIMITATION, LENDER’S REASONABLE

29


--------------------------------------------------------------------------------





ATTORNEY’S FEES, TO (I) EXECUTE ANY AND ALL DOCUMENTS OR INSTRUMENTS NECESSARY
TO SUBJECT THE FOREGOING INTEREST TO THE LIEN OF THIS SECURITY INSTRUMENT; AND
(II) PROVIDE A TITLE INSURANCE POLICY WHICH SHALL INSURE THAT THE LIEN OF THIS
SECURITY INSTRUMENT IS A FIRST LIEN ON SUCH INTEREST.  THE FOREGOING SHALL NOT
BE CONSTRUED TO PERMIT BORROWER TO ACQUIRE THE AFORESAID FEE INTEREST AND
BORROWER RIGHTS TO ACQUIRE ADDITIONAL PROPERTY SHALL REMAIN SUBJECT TO THE
RESTRICTIONS RELATING THERETO CONTAINED IN THE LOAN AGREEMENT AND THE OTHER LOAN
DOCUMENTS.


SECTION 16.3         REJECTION OF THE GROUND LEASE.


(A)           IF THE GROUND LEASE IS TERMINATED BY GROUND LESSOR FOR ANY REASON
IN THE EVENT OF THE REJECTION OR DISAFFIRMANCE OF THE GROUND LEASE BY GROUND
LESSOR PURSUANT TO THE BANKRUPTCY CODE OR ANY OTHER LAW AFFECTING CREDITOR’S
RIGHTS, (I) BORROWER, IMMEDIATELY AFTER OBTAINING NOTICE THEREOF, SHALL GIVE
NOTICE THEREOF TO LENDER, (II) BORROWER, WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER, SHALL NOT ELECT TO TREAT THE GROUND LEASE AS TERMINATED PURSUANT TO
SECTION 365(H) OF THE BANKRUPTCY CODE OR ANY COMPARABLE FEDERAL OR STATE STATUTE
OR LAW, AND ANY ELECTION BY BORROWER MADE WITHOUT SUCH CONSENT SHALL BE VOID AND
(III) THIS SECURITY INSTRUMENT AND ALL THE LIENS, TERMS, COVENANTS AND
CONDITIONS OF THIS SECURITY INSTRUMENT SHALL EXTEND TO AND COVER BORROWER’S
POSSESSORY RIGHTS UNDER SECTION 365(H) OF THE BANKRUPTCY CODE AND TO ANY CLAIM
FOR DAMAGES DUE TO THE REJECTION OF THE GROUND LEASE OR OTHER TERMINATION OF THE
GROUND LEASE.  IN ADDITION, BORROWER HEREBY ASSIGNS IRREVOCABLY TO LENDER
BORROWER’S RIGHTS TO TREAT THE GROUND LEASE AS TERMINATED PURSUANT TO SECTION
365(H) OF THE BANKRUPTCY CODE AND TO OFFSET RENTS UNDER THE GROUND LEASE IN THE
EVENT ANY CASE, PROCEEDING OR OTHER ACTION IS COMMENCED BY OR AGAINST GROUND
LESSOR UNDER THE BANKRUPTCY CODE OR ANY COMPARABLE FEDERAL OR STATE STATUTE OR
LAW, PROVIDED THAT LENDER SHALL NOT EXERCISE SUCH RIGHTS AND SHALL PERMIT
BORROWER TO EXERCISE SUCH RIGHTS WITH THE PRIOR WRITTEN CONSENT OF LENDER, NOT
TO BE UNREASONABLY WITHHELD OR DELAYED, UNLESS AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING.


(B)           BORROWER HEREBY ASSIGNS TO LENDER BORROWER’S RIGHT TO REJECT THE
GROUND LEASE UNDER SECTION 365 OF THE BANKRUPTCY CODE OR ANY COMPARABLE FEDERAL
OR STATE STATUTE OR LAW WITH RESPECT TO ANY CASE, PROCEEDING OR OTHER ACTION
COMMENCED BY OR AGAINST BORROWER UNDER THE BANKRUPTCY CODE OR COMPARABLE FEDERAL
OR STATE STATUTE OR LAW, PROVIDED LENDER SHALL NOT EXERCISE SUCH RIGHT, AND
SHALL PERMIT BORROWER TO EXERCISE SUCH RIGHT WITH THE PRIOR WRITTEN CONSENT OF
LENDER, NOT TO BE UNREASONABLY WITHHELD OR DELAYED, UNLESS AN EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING.  FURTHER, IF BORROWER SHALL DESIRE TO SO
REJECT THE GROUND LEASE, AT LENDER’S REQUEST, TO THE EXTENT NOT PROHIBITED BY
THE TERMS OF THE GROUND LEASE AND APPLICABLE LAW, BORROWER SHALL ASSIGN ITS
INTEREST IN THE GROUND LEASE TO LENDER IN LIEU OF REJECTING THE GROUND LEASE AS
DESCRIBED ABOVE, UPON RECEIPT BY BORROWER OF WRITTEN NOTICE FROM LENDER OF SUCH
REQUEST TOGETHER WITH LENDER’S AGREEMENT TO CURE ANY EXISTING DEFAULTS OF
BORROWER UNDER THE GROUND LEASE AND TO PROVIDE ADEQUATE ASSURANCE OF FUTURE
PERFORMANCE OF BORROWER’S OBLIGATIONS THEREUNDER.


(C)           BORROWER HEREBY ASSIGNS TO LENDER BORROWER’S RIGHT TO SEEK AN
EXTENSION OF THE 60-DAY PERIOD WITHIN WHICH BORROWER MUST ACCEPT OR REJECT THE
GROUND

30


--------------------------------------------------------------------------------





LEASE UNDER SECTION 365 OF THE BANKRUPTCY CODE OR ANY COMPARABLE FEDERAL OR
STATE STATUTE OR LAW WITH RESPECT TO ANY CASE, PROCEEDING OR OTHER ACTION
COMMENCED BY OR AGAINST BORROWER UNDER THE BANKRUPTCY CODE OR COMPARABLE FEDERAL
OR STATE STATUTE OR LAW, PROVIDED LENDER SHALL NOT EXERCISE SUCH RIGHT, AND
SHALL PERMIT BORROWER TO EXERCISE SUCH RIGHT WITH THE PRIOR WRITTEN CONSENT OF
LENDER, NOT TO BE UNREASONABLY WITHHELD OR DELAYED, UNLESS AN EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING.  FURTHER, IF BORROWER SHALL DESIRE TO SO
REJECT THE GROUND LEASE, AT LENDER’S REQUEST, TO THE EXTENT NOT PROHIBITED BY
THE TERMS OF THE GROUND LEASE AND APPLICABLE LAW, BORROWER SHALL ASSIGN ITS
INTEREST IN THE GROUND LEASE TO LENDER IN LIEU OF REJECTING SUCH GROUND LEASE AS
DESCRIBED ABOVE, UPON RECEIPT BY BORROWER OF WRITTEN NOTICE FROM LENDER OF SUCH
REQUEST TOGETHER WITH LENDER’S AGREEMENT TO CURE ANY EXISTING DEFAULTS OF
BORROWER UNDER THE GROUND LEASE AND TO PROVIDE ADEQUATE ASSURANCE OF FUTURE
PERFORMANCE OF THE APPLICABLE BORROWER’S OBLIGATIONS THEREUNDER.


(D)           BORROWER HEREBY AGREES THAT IF THE GROUND LEASE IS TERMINATED FOR
ANY REASON IN THE EVENT OF THE REJECTION OR DISAFFIRMANCE OF THE GROUND LEASE
PURSUANT TO THE BANKRUPTCY CODE OR ANY OTHER LAW AFFECTING CREDITOR’S RIGHTS,
ANY PERSONAL PROPERTY OF BORROWER NOT REMOVED FROM THE PROPERTY BY BORROWER AS
PERMITTED OR REQUIRED BY THE GROUND LEASE, SHALL AT THE OPTION OF LENDER BE
DEEMED ABANDONED BY BORROWER, PROVIDED THAT LENDER MAY REMOVE ANY SUCH PERSONAL
PROPERTY REQUIRED TO BE REMOVED BY BORROWER PURSUANT TO THE GROUND LEASE AND ALL
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES ASSOCIATED WITH SUCH REMOVAL SHALL
BE PAID BY BORROWER WITHIN FIVE (5) DAYS OF RECEIPT BY BORROWER OF AN INVOICE
FOR SUCH REMOVAL COSTS AND EXPENSES..


ARTICLE XVII - LOCAL LAW PROVISIONS


SECTION 17.1         PRINCIPLES OF CONSTRUCTION.  IN THE EVENT OF ANY
INCONSISTENCIES BETWEEN THE TERMS AND CONDITIONS OF THIS ARTICLE 17 AND THE
TERMS AND CONDITIONS OF THIS SECURITY INSTRUMENT, THE TERMS AND CONDITIONS OF
THIS ARTICLE 17 SHALL CONTROL AND BE BINDING.

Section 16.2         Power of Sale.  (a) Upon the occurrence and continuation of
an Event of Default, Lender, or the agent or successor of Lender, may, at its
option, sell or offer for sale the Property in such portions, order and parcels
as Lender may determine with or without having first taken possession of same,
to the highest bidder for cash at one or more public sales in accordance with
the terms and provisions of the law of the State of Georgia.  Such sale shall be
made before the door of the courthouse of the county in which the Property (or
any portion thereof to be sold) is situated (whether the parts or parcels
thereof, if any, in different counties are contiguous or not, and without the
necessity of having any personal Property hereby secured present at such sale)
on such day and at such times as permitted under applicable law of the State of
Georgia, after advertising the time, place and terms of sale and that portion of
the Property in accordance herewith and such law.  The time, place and terms of
any such sale shall be advertised once a week for four (4) consecutive weeks,
immediately prior to the date of sale (but without regard to the number of days
elapsed intervening between the date of publication of the first advertisement
and the date of sale) in a newspaper in which

31


--------------------------------------------------------------------------------




sheriff’s sales are advertised in said county.  In the event of any such public
sale pursuant to the aforesaid power of sale and agency, Borrower shall be
deemed a tenant holding over and shall forthwith deliver possession of the
Property to the purchaser or purchasers at such sale or be summarily
dispossessed according to provisions of law applicable to tenants holding over. 
At any such public sale, Lender may execute and deliver in the name of Borrower
to the purchaser a conveyance of the Property or any part of the Property in fee
simple.  Borrower hereby constitutes and appoints Lender the agent and
attorney-in-fact of Borrower to make such sale and conveyance, and thereby to
divest Borrower of all right, title and equity that Borrower may have in and to
the Property and to vest the same in the purchaser or purchasers at such sale or
sales, and all the acts and doings of said agent and attorney-in-fact are hereby
ratified and confirmed and any recitals in said conveyance or conveyances as to
facts essential to a valid sale shall be binding upon Borrower.  The aforesaid
power of sale and agency hereby granted are coupled with an interest and are
irrevocable by death or otherwise, are granted as cumulative of the other
remedies provided hereby or by law for collection of the Debt and shall not be
exhausted by one exercise thereof but may be exercised until full payment of all
of the Debt.  In the event of any sale under this Security Instrument by virtue
of the exercise of the powers herein granted, or pursuant to any order in any
judicial proceeding or otherwise, the Property may be sold in its entirety or in
separate parcels and in such manner or order as Lender in its sole discretion
may elect, and if Lender so elects, Lender may sell the personal Property
covered by this Security Instrument at one or more separate sales in any manner
permitted by the Uniform Commercial Code, and one or more exercises of the
powers herein granted shall not extinguish or exhaust such powers, until all of
the Property is sold or the Note and other secured indebtedness is paid in
full.  If the Note and other secured indebtedness is now or hereafter further
secured by any chattel mortgages, deeds to secure debt or deeds of trust,
pledges, contracts or guaranties, assignments of lease, or other security
instruments, Lender at its option may exhaust the remedies granted under any of
said security instruments either concurrently or independently, and in such
order as Lender may determine.

(b)           Upon any foreclosure sale or sales of all or any portion of the
Property under the power herein granted, Lender may bid for and purchase the
Property and shall be entitled to apply all or any part of the Debt as a credit
to the purchase price.

(c)           In the event of a foreclosure or a sale of all or any portion of
the Property under the power herein granted, the proceeds of said sale shall be
applied, in whatever order Lender in its sole discretion may decide, to the
reasonable out-of-pocket expenses of such sale and of all proceedings in
connection therewith (including, without limitation, reasonable attorneys’
fees), to insurance premiums, liens, assessments, taxes and charges (including,
without limitation, utility charges advanced by Lender), to payment of the Debt,
and to accrued interest on all of the foregoing; and the remainder, if any,
shall be paid to Borrower, or to the person or entity lawfully entitled thereto.

Section 16.3         Waiver of Notice and Hearing.  TO THE EXTENT ALLOWED BY LAW
BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE UNDER THE CONSTITUTION OF THE STATE
OF GEORGIA OR THE

32


--------------------------------------------------------------------------------




CONSTITUTION OF THE UNITED STATES OF AMERICA TO NOTICE (EXCEPT AS EXPRESSLY
REQUIRED BY THE TERMS OF ANY LOAN DOCUMENT) OR TO A JUDICIAL HEARING PRIOR TO
THE EXERCISE OF ANY RIGHT OR REMEDY PROVIDED BY THIS SECURITY INSTRUMENT TO
SECURE DEBT AND BORROWER WAIVES ITS RIGHTS, IF ANY, TO SET ASIDE OR INVALIDATE
ANY SALE DULY CONSUMMATED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECURITY
INSTRUMENT TO SECURE DEBT ON THE GROUND (IF SUCH BE THE CASE) THAT THE SALE WAS
CONSUMMATED WITHOUT A PRIOR JUDICIAL HEARING.  ALL WAIVERS BY BORROWER IN THIS
PARAGRAPH HAVE BEEN GIVEN VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY, AFTER
BORROWER HAS BEEN FIRST INFORMED BY COUNSEL OF ITS OWN CHOOSING AS TO POSSIBLE
ALTERNATIVE RIGHTS, AND HAVE BEEN GIVEN AS AN INTENTIONAL RELINQUISHMENT AND
ABANDONMENT OF A KNOWN RIGHT AND PRIVILEGE.

Section 16.4         Deed to Secure Debt.  This Security Instrument is a deed
and security agreement passing legal title pursuant to the laws of the State of
Georgia governing loan or security deeds and security agreements, and is not a
mortgage.  The use of the terms “Borrower” and “Lender” are for reference
purposes only, and shall not be construed in any manner to make this instrument
a mortgage.  Any reference herein to the “lien of this Security Instrument” or
words of similar import shall be deemed to mean the security title, security
interest and lien created by this Security Instrument.

 [SIGNATURE PAGE FOLLOWS]

33


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Security Instrument has been executed by Borrower as of
the day and year first above written.

Signed, Sealed and Delivered

 

BORROWER:

in the Presence of:

 

 

 

 

[SEE SEPARATE SIGN PAGE]

 

 

 

Unofficial Witness

 

 

 

 

 

 

 

 

Notary Public

 

 

My Commission Expires:

 

 

[NOTARY SEAL]

 

 

 

34


--------------------------------------------------------------------------------




I hereby certify that the address of the Lender is 911 Main Street, Suite 1500,
Kansas City, MO 64105.

 

 

KEYBANK NATIONAL ASSOCIATION,

 

 

a national association

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

35


--------------------------------------------------------------------------------


EXHIBIT A

LEGAL DESCRIPTION

A-1


--------------------------------------------------------------------------------